EXECUTION VERSION


AMENDMENT AND WAIVER


AMENDMENT AND WAIVER (this “Amendment and Waiver”), dated as of June 26, 2017,
to the FIVE YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) dated as of September 29, 2011, among BRISTOL-MYERS SQUIBB COMPANY,
a Delaware corporation (the “Company”), the BORROWING SUBSIDIARIES (as defined
in the Credit Agreement) party thereto, the lenders party thereto (the
“Lenders”), certain Agents, JPMORGAN CHASE BANK, N.A., as Administrative Agent
(in such capacity, “JPMCB”), and CITIBANK, N.A., as Administrative Agent (in
such capacity, “CBNA”; JPMCB and CBNA are referred to herein individually as an
“Administrative Agent” and collectively as the “Administrative Agents”) and as
competitive advance facility agent.


W I T N E S S E T H:


WHEREAS, the Company has requested that the Lenders agree to waive certain
provisions of the Credit Agreement as set forth herein;


WHEREAS, Section 8.7 of the Credit Agreement permits the Credit Agreement to be
amended from time to time by the Company and the Required Lenders; and


WHEREAS, the Company and the Required Lenders desire to amend the Credit
Agreement on the terms set forth herein;


NOW, THEREFORE, it is agreed:


SECTION 1.    Defined Terms.


Capitalized terms used but not defined herein shall have the meaning assigned to
such terms in the Credit Agreement.


SECTION 2.    Waiver.


Notwithstanding anything to the contrary contained in Section 2.5(a) of the
Credit Agreement, solely with respect to the anniversary of the Effective Date
occurring on September 29, 2017, the Company may submit an Extension Letter on
or prior to May 31, 2017 requesting an extension of the Maturity Date to October
1, 2021.


SECTION 3.    Amendment.


Effective as of the Amendment and Waiver Effective Date, the Credit Agreement
(excluding the Schedules and the Exhibits thereto, which shall continue to be
the Schedules and Exhibits under the Credit Agreement, as amended hereby) is
hereby amended to delete the stricken text (indicated textually in the same
manner as the following example: stricken text) and to add the double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as set forth in the pages of the Credit Agreement
attached as Annex I hereto.


SECTION 4.    Conditions to Effectiveness of Amendment and Waiver.





--------------------------------------------------------------------------------



This Amendment and Waiver shall become effective on the date on which CBNA (or
its counsel) shall have received from the Company and the Required Lenders
either (a) a counterpart of this Amendment and Waiver signed on behalf of such
party or (b) written evidence satisfactory to CBNA (which may include email or
facsimile of a signed signature page of this Amendment and Waiver) that such
party has signed a counterpart of this Amendment and Waiver (such date, the
“Amendment and Waiver Effective Date”).


CBNA shall notify the Company and the Lenders of the Amendment and Waiver
Effective Date, and such notice shall be conclusive and binding absent manifest
error.


SECTION 5.    Effects on Loan Documents.


This Amendment and Waiver shall constitute a “Loan Document” for purposes of the
Credit Agreement and the other Loan Documents. From and after the Amendment and
Waiver Effective Date, all references to the Credit Agreement and each of the
other Loan Documents shall be deemed to be references to the Credit Agreement as
amended and waived by this Amendment and Waiver. Except as expressly amended or
waived pursuant to the terms hereof, all of the representations, warranties,
terms, covenants and conditions of the Loan Documents shall remain unamended and
not waived and shall continue to be in full force and effect. The execution,
delivery and effectiveness of this Amendment and Waiver shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
any Lender or the Administrative Agent under any of the Loan Documents.


SECTION 6.    Miscellaneous.


(a)    The Company represents and warrants to the Lenders and the Administrative
Agents that (i) the representations and warranties set forth in Article III of
the Credit Agreement are true and correct in all material respects on the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct as of such earlier date and (ii) no Default or Event of
Default exists on the Amendment and Waiver Effective Date.


(b)    This Amendment and Waiver may be executed in multiple counterparts, each
of which shall constitute an original but all of which taken together shall
constitute but one contract. A counterpart hereof, or signature page hereto,
delivered to the Administrative Agent by facsimile or e-mail shall be effective
as delivery of an original manually-signed counterpart.


(c)    The provisions of Sections 8.5, 8.11, 8.13 and 8.14 of the Credit
Agreement are incorporated herein by reference as if fully set forth herein,
mutatis mutandis.


SECTION 7.    Applicable Law.


THIS AMENDMENT AND WAIVER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK.


[Signature pages follow]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment and Waiver to
be duly executed by their respective authorized officers as of the day and year
first above written.
BRISTOL-MYERS SQUIBB COMPANY
By: /s/ Jeffrey Galik  
Name: Jeffrey Galik
Title: Senior Vice President and Treasurer







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



CITIBANK, N.A., as Administrative Agent and as a Lender




By:  /s/ Richard Rivera 
Name: Richard Rivera
Title: Vice President







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender




By:   /s/ C. Eng
Name: Courtney Eng
Title: Vice President







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



BANK OF AMERICA, N.A., as Syndication Agent and as a Lender




By:   /s/ Darren Merten
Name: Darren Merten
Title: Vice President







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



BNP PARIBAS, as a Lender




By:   /s/ Michael Pearce
Name: Michael Pearce
Title: Managing Director
 




By:   /s/ Nader Tannous
Name: Nader Tannous
Title: Managing Director
 







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



MIZUHO BANK, LTD., as a Lender




By:   /s/ Bertram H. Tang
Name: Bertram H. Tang
Title: Authorized Signatory







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



WELLS FARGO BANK, N.A., as a Lender




By:   /s/ Monique Dubisky
Name: Monique Dubisky
Title: Director







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



BARCLAYS BANK PLC, as a Lender




By:   /s/ Christopher Aitkin
Name: Christopher Aitkin
Title: Assistant Vice President







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



DEUTSCHE BANK AG NEW YORK BRANK, as a Lender




By:   /s/ Ming K. Chu
Name: Ming K. Chu
Title: Director
 




By:   /s/ Virginia Cosenza
Name: Virginia Cosenza
Title: Vice President
 







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender




By:   /s/ Christopher Day
Name: Christopher Day
Title: Authorized Signatory
 




By:   /s/ Karim Rahimtoola
Name: Karim Rahimtoola
Title: Authorized Signatory
 







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



GOLDMAN SACHS BANK USA, as a Lender




By:   /s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



MORGAN STANLEY BANK, N.A., as a Lender




By:   /s/ Michael King
Name: Michael King
Title: Authorized Signatory







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender




By:   /s/ Jaime Johnson
Name: Jaime Johnson
Title: Director







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



HSBC BANK USA, N.A., as a Lender




By:   /s/ Roderick Feltzer
Name: Roderick Feltzer
Title: Vice President







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



STANDARD CHARTERED BANK., as a Lender




By:   /s/ Daniel Mattern
Name: Daniel Mattern
Title: Associate Director







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



BANCO SANTANDER, S.A., as a Lender




By:   /s/ Paloma Garcia Castro
Name: Paloma Garcia Castro
Title: Vice President
 




By:   /s/ Federico Robin
Name: Federico Robin
Title: Executive Director
 







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



THE BANK OF NEW YORK MELLON, as a Lender




By:   /s/ Clifford A. Mull
Name: Clifford A. Mull
Title: Director







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



THE NORTHERN TRUST COMPANY, as a Lender




By:   /s/ Andrew Holtz
Name: Andrew Holtz
Title: Senior Vice President







[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------



Annex I


[Credit Agreement]








































[Amendment and Waiver to Bristol-Myers Squibb 2011 Credit Agreement]



--------------------------------------------------------------------------------


ANNEX I


Conformed for 2016 and 2017 Amendments






        



--------------------------------------------------------------------------------




$1,500,000,000
FIVE YEAR COMPETITIVE ADVANCE AND
REVOLVING CREDIT FACILITY AGREEMENT
Among
BRISTOL-MYERS SQUIBB COMPANY,
THE BORROWING SUBSIDIARIES,
THE LENDERS NAMED HEREIN,
BANK OF AMERICA, N.A.
as Syndication Agent,
BNP PARIBAS
and
THE ROYAL BANK OF SCOTLAND PLC,
as Documentation Agents,
JPMORGAN CHASE BANK, N.A.
as Administrative Agent
and
CITIBANK, N.A.,
as Administrative Agent
Dated as of September 29, 2011





J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
BNP PARIBAS SECURITIES CORP. and RBS SECURITIES INC.

as Joint Lead Arrangers and Bookrunners




        



--------------------------------------------------------------------------------


 


TABLE OF CONTENTS
 
 
 
Page
 
 
 
 
 
ARTICLE I Definitions
1


 
 
 
 
 
 
 
SECTION 1.1.
Defined Terms
1


 
 
SECTION 1.2.
Classification of Loans and Borrowings
16


18
 
SECTION 1.3.
Terms Generally
17


18
 
SECTION 1.4.
Accounting Terms; GAAP
17


19
 
 
 
 
 
ARTICLE II The Credits
17


19
 
 
 
 
 
 
SECTION 2.1.
Commitments
17


19
 
SECTION 2.2.
Loans and Borrowings
18


19
 
SECTION 2.3.
Requests for Revolving Borrowings
18


20
 
SECTION 2.4.
Competitive Bid Procedure
19


21
 
SECTION 2.5.
Extension of Maturity Date
22


23
 
SECTION 2.6.
Funding of Borrowings
23


25
 
SECTION 2.7.
Interest Elections
23


25
 
SECTION 2.8.
Termination and Reduction of Commitments
25


27
 
SECTION 2.9.
Repayment of Loans: Evidence of Debt
25


27
 
SECTION 2.10.
Prepayment of Loans
26


28
 
SECTION 2.11.
Fees
27


28
 
SECTION 2.12.
Interest
27


29
 
SECTION 2.13.
Alternate Rate of Interest
28


29
 
SECTION 2.14.
Increased Costs
28


30
 
SECTION 2.15.
Break Funding Payments
30


31
 
SECTION 2.16.
Taxes
30


32
 
SECTION 2.17.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
34


36
 
SECTION 2.18.
Mitigation Obligations; Replacement of Lenders
35


37
 
SECTION 2.19.
Borrowing Subsidiaries
36


38
 
SECTION 2.20.
Prepayments Required Due to Currency Fluctuation
37


39
 
SECTION 2.21.
Defaulting Lenders
38


39
 
 
 
 
 
ARTICLE III Representations and Warranties
38


40
 
 
 
 
 
 
SECTION 3.1.
Organization; Powers
38


40
 
SECTION 3.2.
Authorization
38


40
 
SECTION 3.3.
Enforceability
39


40
 
SECTION 3.4.
Governmental Approvals
39


40
 
SECTION 3.5.
Financial Statements; No Material Adverse Effect
39


40
 
SECTION 3.6.
Litigation; Compliance with Laws
39


41
 
SECTION 3.7.
Federal Reserve Regulations
40


41
 
SECTION 3.8.
Use of Proceeds
40


41
 
SECTION 3.9.
Taxes
40


41
 
SECTION 3.10.
Employee Benefit Plans
40


42



i

--------------------------------------------------------------------------------




 
 
 
Page
 
 
 
 
 
 
SECTION 3.11.
Environmental and Safety Matters
40


42
 
SECTION 3.12.
Properties
41


42
 
SECTION 3.13.
Investment and Holding Company Status
41


43
 
 
 
 
 
ARTICLE IV Conditions
41


43
 
 
 
 
 
 
SECTION 4.1.
Effective Date
41


43
 
SECTION 4.2.
Each Credit Event
42


44
 
SECTION 4.3.
Initial Borrowing by Each Borrowing Subsidiary
42


44
 
 
 
 
 
ARTICLE V Covenants
42


45
 
 
 
 
 
 
SECTION 5.1.
Existence
43


45
 
SECTION 5.2.
Business and Properties
43


45
 
SECTION 5.3.
Financial Statements, Reports, Etc.
43


45
 
SECTION 5.4.
Insurance
44


46
 
SECTION 5.5.
Obligations and Taxes
44


46
 
SECTION 5.6.
Litigation and Other Notices
44


46
 
SECTION 5.7.
Books and Records
44


46
 
SECTION 5.8.
Ratings
44


46
 
SECTION 5.9.
Compliance with Laws
 
46
 
SECTION 5.95.10.
Consolidations, Mergers, and Sales of Assets
44


47
 
SECTION 5.105.11.
Liens
45


47
 
SECTION 5.115.12.
Limitation on Sale and Leaseback Transactions
46


49
 
SECTION 5.13.
Sanctions
 
49
 
SECTION 5.14.
Anti-Corruption Laws
 
49
 
 
 
 
 
ARTICLE VI Events of Default
47


49
 
 
 
 
 
ARTICLE VII The Administrative Agents
49


52
 
 
 
 
 
ARTICLE VIII Miscellaneous
52


55
 
 
 
 
 
 
SECTION 8.1.
Notices
52


55
 
SECTION 8.2.
Survival of Agreement
54


57
 
SECTION 8.3.
Binding Effect
54


57
 
SECTION 8.4.
Successors and Assigns
55


57
 
SECTION 8.5.
Expenses; Indemnity
58


60
 
SECTION 8.6.
Applicable Law
59


62
 
SECTION 8.7.
Waivers; Amendment
59


62
 
SECTION 8.8.
Entire Agreement
60


62
 
SECTION 8.9.
Severability
60


63
 
SECTION 8.10.
Counterparts
60


63
 
SECTION 8.11.
Headings
60


63
 
SECTION 8.12.
Right of Setoff
60


63
 
SECTION 8.13.
Jurisdiction; Consent to Service of Process
61


63
 
SECTION 8.14.
Waiver of Jury Trial
61


64



ii

--------------------------------------------------------------------------------




 
 
 
Page
 
 
 
 
 
 
SECTION 8.15.
Conversion of Currencies
61


64
 
SECTION 8.16.
Guaranty
62


64
 
SECTION 8.17.
European Monetary Union
64


66
 
SECTION 8.18.
Confidentiality
64


67
 
SECTION 8.19.
USA PATRIOT Act
65


67
 
SECTION 8.20.
No Fiduciary Duty
65


68
 
SECTION 8.21.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
 
68









iii

--------------------------------------------------------------------------------


 


SCHEDULES
 
 
 
 
 
Schedule 2.1
 
Commitments
 
 
 
EXHIBITS
 
 
 
 
 
Exhibit A-1
 
Form of Competitive Bid Request
Exhibit A-2
 
Form of Notice of Competitive Bid Request
Exhibit A-3
 
Form of Competitive Bid
Exhibit A-4
 
Form of Competitive Bid Accept/Reject Letter
Exhibit A-5
 
Form of Borrowing Request
Exhibit B
 
Form of Assignment and Assumption
Exhibit C
 
Form of Opinion of Company’s Counsel
Exhibit D
 
Form of Borrowing Subsidiary Agreement
Exhibit E
 
Form of Borrowing Subsidiary Termination
Exhibits F1-F4
 
Forms of U.S. Tax Certificates







iv

--------------------------------------------------------------------------------


 


FIVE YEAR COMPETITIVE ADVANCE AND REVOLVING CREDIT FACILITY AGREEMENT (the
“Agreement”) dated as of September 29, 2011, among BRISTOL-MYERS SQUIBB COMPANY,
a Delaware corporation (the “Company”), the BORROWING SUBSIDIARIES (as defined
herein), the lenders listed in Schedule 2.1 (the “Lenders”), BNP PARIBAS and THE
ROYAL BANK OF SCOTLAND PLC, as Documentation Agents, BANK OF AMERICA, N.A., as
Syndication Agent, JPMORGAN CHASE BANK, N.A., a national banking association, as
administrative agent for the Lenders (in such capacity, “JPMCB”), and CITIBANK,
N.A., as Administrative Agent for the Lenders (in such capacity, “CBNA”; JPMCB
and CBNA are referred to herein individually as an “Administrative Agent” and
collectively as the “Administrative Agents”) and as competitive advance facility
agent (in such capacity, the “Advance Agent”).
The Company has requested that the Lenders, on the terms and subject to the
conditions herein set forth (i) extend credit to the Company and the applicable
Borrowing Subsidiaries to enable them to borrow on a standby revolving credit
basis on and after the date hereof and at any time and from time to time prior
to the Maturity Date (such term and each other capitalized term used but not
defined herein having the meaning assigned to it in Article I) a principal
amount not in excess of $1,500,000,000 and (ii) provide a procedure pursuant to
which the Company and the Borrowing Subsidiaries may invite the Lenders to bid
on an uncommitted basis on short-term borrowings by the Company or the
applicable Borrowing Subsidiary. The proceeds of such borrowings are to be used
for working capital and other general corporate purposes of the Company and its
Subsidiaries (other than funding hostile acquisitions), including commercial
paper backup and repurchase of shares. The Lenders are willing to extend such
credit on the terms and subject to the conditions herein set forth.
Accordingly, the parties hereto agree as follows:
ARTICLE I
Definitions
SECTION 1.1.  Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Administrative Fees” shall have the meaning assigned to such term in
Section 2.11(b).
“Administrative Questionnaire” shall mean an administrative questionnaire
delivered by a Lender pursuant to Section 8.4(e) in form acceptable to the
Administrative Agents.





--------------------------------------------------------------------------------

2


“Affiliate” shall mean, when used with respect to a specified Person, another
Person that directly, or indirectly, Controls or is Controlled by or is under
common Control with the Person specified.
“Agents” shall mean the Administrative Agents, the Syndication Agent and the
Documentations Agents.
“Alternate Base Rate” shall mean for any day, a rate per annum equal to the
greatest of (a) the rate of interest per annum publicly announced from time to
time by CBNA as its base rate in effect at its principal office in New York
City, (b) 1/2 of one percent above the Federal Funds EffectiveNYFRB Rate and (c)
the LIBO Rate for Dollars applicable for an interest period of one month in
effect for such day plus 1%, provided that for the purpose of this definition,
the LIBO Rate for any day shall be based on the LIBO Screen Rate (or if the LIBO
Screen Rate is not available for such one month1 Interest Period, the
Interpolated Rate) at approximately 11:00 a.m., London time, on such day. If for
any reason CBNA shall have determined (which determination shall be conclusive
absent manifest error) that it is unable to ascertain the LIBO Rate or Federal
Funds EffectiveNYFRB Rate, or both, specified in clause (b) or (c),
respectively, of the first sentence of this definition, for any reason,
including, without limitation, the inability or failure of CBNA to obtain
sufficient quotations in accordance with the terms hereof, the Alternate Base
Rate shall be determined without regard to clause (b) or (c), or both, of the
first sentence of this definition until the circumstances giving rise to such
inability no longer exist. Any change in the Alternate Base Rate shall be
effective on the effective date of any change in such rate.
“Alternative Currency” shall mean at any time, Euro, Sterling, Yen, Swiss Franc,
and any other currency (other than Dollars) to be mutually agreed by the Lenders
and the Company that is readily available, freely traded and convertible into
Dollars in the London market and as to which a Dollar Equivalent can be
calculated.
“Anti-Corruption Laws” shall have the meaning assigned to such term in Section
3.14.
“Anti-Money Laundering Laws” shall mean the Bank Secrecy Act of 1970, as amended
by the Patriot Act, and the applicable anti-money laundering statutes of
jurisdictions where the Company and its Subsidiaries conduct business and the
applicable rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority, and Executive Order No. 13224 on Terrorist Financing, effective
September 23, 2001.
“Applicable Percentage” shall mean, with respect to any Lender, the percentage
of the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, Applicable Percentage shall mean, with
respect to any Lender, the percentage of the Dollar Equivalent of the aggregate
outstanding principal amount of the Loans represented by the Dollar Equivalent
of the aggregate outstanding principal amount of each Lender’s Loans.
Notwithstanding the foregoing, in the case of Section 2.21 when a Defaulting
1
NTD: Please note this reference to month is a reference to "moth" in the other
amendment.





--------------------------------------------------------------------------------

3


Lender shall exist, Applicable Percentage shall be determined without regard to
any Defaulting Lender’s Commitment.
“Applicable Rate” shall mean on any date, (a) with respect to any Eurocurrency
Loan (other than any Eurocurrency Competitive Loan), a rate per annum equal to
the Credit Default Swap Spread applicable to such Eurocurrency Loan on such
date, (b) with respect to any ABR Loan, a rate per annum equal to the Credit
Default Swap Spread applicable to a Eurocurrency Loan on such date less 1.00%
per annum (but not less than 0%) or (c) with respect to the commitment fees
payable in accordance with Section 2.11(a), the applicable rate per annum set
forth below under the caption “Commitment Fee Rate”, based upon the Ratings by
S&P and Moody’s, respectively, in effect on such date. Notwithstanding the
foregoing, the Applicable Rate for Eurocurrency Loans in effect at any time
shall not be less than the amount set forth below under the caption “Minimum
Applicable Margin”, and shall not exceed the amount set forth below under the
caption “Maximum Applicable Margin”, in each case based upon the Ratings in
effect on such date. Each change in the Applicable Rate shall apply during the
period commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change.
S&P/Moody’s Rating
Equivalent of the
Company’s senior
unsecured non-credit 
enhanced long-term debt
Commitment Fee Rate
(in Basis Points)
Minimum Applicable Margin for Eurocurrency Loans
 (in Basis Points)
Maximum Applicable Margin for Eurocurrency Loans
 (in Basis Points)
AA-/Aa3 or better
5.0
20.0
75.0
A+/A1 or better
6.0
25.0
87.5
A/A2 or better
7.0
35.0
112.5
A-/A3 or better
9.0
40.0
125.0
BBB+/Baa1 or worse
12.5
50.0
137.5



The higher Rating shall determine the Applicable Rate unless the S&P and Moody’s
Ratings are more than one level apart, in which case the Rating one level below
the higher Rating shall be determinative. In the event that the Company’s senior
unsecured non-credit-enhanced long-term debt is rated by only one of S&P and
Moody’s, then that single Rating shall be determinative.
“Assessment Rate” shall mean, for any day, the net annual assessment rate
(rounded upwards, if necessary, to the next higher Basis Point) as most recently
estimated by




--------------------------------------------------------------------------------

4


CBNA for determining the then current annual assessment payable by CBNA to the
Federal Deposit Insurance Corporation (or any successor) for insurance by such
Corporation (or such successor) of time deposits made in Dollars at CBNA’s
domestic offices.
“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an assignee in the form of Exhibit B.
“Availability Period” shall mean the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.
“Bankruptcy Event” shall mean with respect to any Person that such Person
becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agents, has taken any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any such
proceeding or appointment, provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority or instrumentality thereof,
provided, further, that such ownership interest does not result in or provide
such Person with immunity from the jurisdiction of courts within the United
States or from the enforcement of judgments or writs of attachment on its assets
or permit such Person (or such Governmental Authority or instrumentality) to
reject, repudiate, disavow or disaffirm any contracts or agreements made by such
Person.
“Basis Point” shall mean 1/100th of 1%.
“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.
“Board of Directors” shall mean either the board of directors of the Company or
any duly authorized committee thereof or any committee of officers of the
Company acting pursuant to authority granted by the board of directors of the
Company or any committee of such board.
“Borrower” shall mean the Company or any Borrowing Subsidiary.
“Borrowing” shall mean (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans, as to which a
single Interest Period and a single Currency are in effect or (b) a Competitive
Loan or group of




--------------------------------------------------------------------------------

5


Competitive Loans of the same Type made on the same date and as to which a
single Interest Period and a single Currency are in effect.
“Borrowing Request” shall mean a request by the Company for a Revolving
Borrowing in accordance with Section 2.3.
“Borrowing Subsidiary” shall mean any Subsidiary of the Company designated as a
Borrowing Subsidiary by the Company pursuant to Section 2.19.
“Borrowing Subsidiary Agreement” shall mean a Borrowing Subsidiary Agreement
substantially in the form of Exhibit D.
“Borrowing Subsidiary Obligations” shall mean the due and punctual payment of
(i) the principal of and interest on any Loans made by the Lenders to the
Borrowing Subsidiaries pursuant to this Agreement, when and as due, whether at
maturity, by acceleration, upon one or more dates set for prepayment or
otherwise, and (ii) all other monetary obligations, including fees, costs,
expenses and indemnities (including, without limitation, the obligations
described in Section 2.19) of the Borrowing Subsidiaries to the Lenders under
this Agreement and the other Loan Documents.
“Borrowing Subsidiary Termination” shall mean a Borrowing Subsidiary Termination
substantially in the form of Exhibit E.
“Business Day” shall mean any day (other than a day which is a Saturday, Sunday
or legal holiday in the State of New York) on which banks are open for business
in New York City; provided, however, that, when used in connection with a
Eurocurrency Loan, the term “Business Day” shall also exclude (i) any day on
which banks are not open for dealings in dollar deposits or in the applicable
Alternative Currency in the London interbank market, (ii) in the case of a
Eurocurrency Loan denominated in Euros, any day on which the TARGET payment
system is not open for settlement of payment in Euros or (iii) in the case of a
Eurocurrency Loan denominated in an Alternative Currency other than Sterling or
Euro, any day on which banks are not open for dealings in such Alternative
Currency in the city which is the principal financial center of the country of
issuance of the applicable Alternative Currency.
“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP;
provided, however, that, any obligations relating to a lease that was accounted
for by such Person as an operating lease as of the Effective Date and any
similar lease entered into after the Effective Date by such Person shall be
accounted for as an operating lease and not a Capital Lease Obligation.
“CDS Determination Date” shall mean (a) with respect to any Eurocurrency Loan,
the second Business Day prior to the borrowing of such Eurocurrency Loan and, if
applicable, the last Business Day prior to the continuation of such Eurocurrency
Loan, provided that, in the case of any Eurocurrency Loan having an Interest
Period greater than three months, the last




--------------------------------------------------------------------------------

6


Business Day prior to each three-month period succeeding such initial
three-month period shall also be a CDS Determination Date with respect to such
Eurocurrency Loan, with the applicable Credit Default Swap Spread, as so
determined, to be in effect as to such Eurocurrency Loan for each day commencing
with the first day of the applicable Interest Period until subsequently
re-determined in accordance with the foregoing and (b) with respect to ABR
Loans, initially on the Effective Date, and thereafter on the first Business Day
of each succeeding calendar quarter.
“Change in Control” shall be deemed to have occurred if (a) any Person or group
of Persons (other than (i) the Company, (ii) any Subsidiary or (iii) any
employee or director benefit plan or stock plan of the Company or a Subsidiary
or any trustee or fiduciary with respect to any such plan when acting in that
capacity or any trust related to any such plan) shall have acquired beneficial
ownership of shares representing more than 35% of the combined voting power
represented by the outstanding Voting SharesStock of the Company (within the
meaning of Section 13(d) or 14(d) of the Securities Exchange Act of 1934, as
amended, and the applicable rules and regulations thereunder), or (b) during any
period of 12 consecutive months, commencing before or after the date of this
Agreement, individuals who on the first day of such period were directors of the
Company (together with any replacement or additional directors who were
nominated or elected by a majority of directors then in office) cease to
constitute a majority of the Board of Directors of the Company.
“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14(b), by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided that (i) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines, requirements
and directives thereunder, issued in connection therewith or in implementation
thereof and (ii) all requests, rules, guidelines, requirements and directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (in each case in this clause (ii) pursuant to
Basel III) shall in each case be deemed a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented, if increased costs or loss of
yield on the part of any Credit Party pursuant to the Commitments or the making
of Loans under, or otherwise in connection with, this Agreement arise after the
Effective Date.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Competitive
Loans.
“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.
“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Revolving Loans expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.8 or
(b) reduced or increased from time to




--------------------------------------------------------------------------------

7


time pursuant to assignments by or to such Lender pursuant to Section 8.4. The
initial amount of each Lender’s Commitment is set forth on Schedule 2.1, or in
the Assignment and Assumption pursuant to which such Lender shall have assumed
its Commitment, as applicable. The initial aggregate amount of the Lenders’
Commitments is $1,500,000,000.
“Company” shall mean Bristol-Myers Squibb Company, a Delaware corporation.
“Competitive Bid” shall mean an offer by a Lender to make a Competitive Loan
pursuant to Section 2.4.
“Competitive Bid Accept/Reject Letter” shall mean a notification made by the
Company pursuant to Section 2.4(d) in the form of Exhibit A‑4.
“Competitive Bid Rate” shall mean, as to any Competitive Bid, the Competitive
Loan Margin or the Fixed Rate, as applicable, offered by the Lender making such
Competitive Bid.
“Competitive Bid Request” shall mean a request made pursuant to Section 2.4 in
the form of Exhibit A‑1.
“Competitive Borrowing” shall mean a Borrowing consisting of a Competitive Loan
or concurrent Competitive Loans from the Lender or Lenders whose Competitive
Bids for such Borrowing have been accepted under the bidding procedure described
in Section 2.4.
“Competitive Loan” shall mean a Loan made pursuant to Section 2.4. Each
Competitive Loan shall be a Eurocurrency Competitive Loan or a Fixed Rate Loan.
“Competitive Loan Exposure” shall mean, with respect to any Lender at any time,
the sum of (a) the aggregate principal amount of the outstanding Competitive
Loans of such Lender denominated in Dollars and (b) the sum of the Dollar
Equivalents of the aggregate principal amounts of the outstanding Competitive
Loans of such Lender denominated in Alternative Currencies.
“Competitive Loan Margin” shall mean, with respect to any Competitive Loan
bearing interest at a rate based on the LIBO Rate, the marginal rate of
interest, if any, to be added to or subtracted from the LIBO Rate in order to
determine the interest rate applicable to such Loan, as specified by the Lender
making such Loan in its related Competitive Bid.
“Consolidated Net Tangible Assets” shall mean, with respect to the Company, the
total amount of its assets (less applicable reserves and other properly
deductible items) after deducting (i) all current liabilities (excluding the
amount of those which are by their terms extendable or renewable at the option
of the obligor to a date more than 12 months after the date as of which the
amount is being determined) and (ii) all goodwill, tradenames, trademarks,
patents, unamortized debt discount and expense and other like intangible assets,
all as set forth on the most recent balance sheet of the Company and its
consolidated Subsidiaries and determined on a consolidated basis in accordance
with GAAP.




--------------------------------------------------------------------------------

8


“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Default Swap Spread” shall mean, at any CDS Determination Date, the
credit default swap spread applicable to a Standard North American Credit
Default Swap that specifies the Company as the “Reference Entity” interpolated
to the Maturity Date (as the Maturity Date may be extended in accordance with
Section 2.5) or, if the Maturity Date (as so extended) is less than one year
from such CDS Determination Date, the credit default swap spread applicable to a
Standard North American Credit Default Swap that specifies the Company as the
“Reference Entity” with a one year maturity, in each case determined as of the
close of business on the Business Day immediately preceding such CDS
Determination Date, as interpolated, if applicable, and reported by Markit Group
Limited or any successor thereto (or, if such source is not then published, such
rate on an applicable page providing such information on Bloomberg or other
source agreed by the Company and the Administrative Agents). If on any relevant
CDS Determination Date the Credit Default Swap Spread is unavailable for a Loan,
the Company and the Administrative Agents shall negotiate in good faith (for a
period of up to thirty days after the Credit Default Swap Spread first becomes
unavailable (such thirty-day period, the “Negotiation Period”)) to agree on an
alternative method for establishing the Applicable Rate for such Loan. The
Applicable Rate for Eurocurrency Loans and ABR Loans that have a CDS
Determination Date that falls during the Negotiation Period (or for which a
Credit Default Swap Spread was unavailable as provided above) shall be based
upon the Credit Default Swap Spread determined as of the close of business on
the Business Day immediately preceding the last CDS Determination Date
applicable to such Type of Loan falling prior to the Negotiation Period. If no
such alternative method is agreed upon during the Negotiation Period, the
Applicable Rate for such Eurocurrency Loans (and for any Loans that have a CDS
Determination Date that occurs thereafter) for any day subsequent to the end of
the Negotiation Period shall be a rate per annum equal to 75% of the amount set
forth under the caption “Maximum Applicable Margin” in the definition of
“Applicable Rate”.
“Credit Party” shall mean any Agent or any Lender.
“Currency” shall mean Dollars or any Alternative Currency.
“Debt” shall mean (i) all obligations represented by notes, bonds, debentures or
similar evidences of indebtedness; (ii) all indebtedness for borrowed money or
for the deferred purchase price of property or services other than, in the case
of any such deferred purchase price, on normal trade terms and (iii) all rental
obligations as lessee under leases which shall have been or should be recorded
as Capital Lease Obligations.
“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
“Defaulting Lender” shall mean any Lender that (a) has failed (and such failure
has not been cured within two Business Days of the date required to be funded or
paid) to (i)




--------------------------------------------------------------------------------

9


fund any portion of its Loans or (ii) pay over to any Lender any other amount
required to be paid by it hereunder, (b) has notified the Company or any Credit
Party in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans under
this Agreement, provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon such Credit Party’s receipt of such
certification in form and substance satisfactory to it and the Administrative
Agents (a copy of which shall promptly be shared with the Company) (d) has
become the subject of a Bankruptcy Event or (e) has, or has a direct or indirect
parent company that has, become the subject of a Bail-In Action.
“Dollar Equivalent” shall mean on any date, with respect to any principal amount
of any Loan denominated in an Alternative Currency, the equivalent in Dollars of
such amount, determined by CBNA using the Exchange Rate in effect for such
Alternative Currency at approximately 11:00 a.m. London time on such date;
provided, however, that with respect to determining the amount of any Loan that
is being made, the Dollar Equivalent shall be determined on the date of the
relevant Borrowing Request or Competitive Bid Request, as applicable, that
resulted in the making of such Loan. As appropriate, amounts specified herein as
amounts in Dollars shall be or include any relevant Dollar Equivalent amount.
“Dollars” or “$” shall mean lawful money of the United States of America.
“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.
“EEA Member Country” shall mean any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section 4.1
are satisfied (or waived in accordance with Section 8.7).
“EMU Legislation” means the legislative measures of the European Council
(including, without limitation, the European Council regulations) for the
introduction of, changeover to or operation of the Euro in one or more member
states.
“Environmental and Safety Laws” shall mean any and all applicable current and
future treaties, laws (including without limitation common law), regulations,
enforceable




--------------------------------------------------------------------------------

10


requirements, binding determinations, orders, decrees, judgments, injunctions,
permits, approvals, authorizations, licenses, permissions, written notices or
binding agreements issued, promulgated or entered by any Governmental Authority,
relating to the environment, to employee health or safety as it pertains to the
use or handling of, or exposure to, any hazardous substance or contaminant, to
preservation or reclamation of natural resources or to the management, release
or threatened release of any hazardous substance, contaminant, or noxious odor,
including without limitation the Hazardous Materials Transportation Act, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980,
as amended by the Superfund Amendments and Reauthorization Act of 1986, the
Solid Waste Disposal Act, as amended by the Resource Conservation and Recovery
Act of 1976 and the Hazardous and Solid Waste Amendments of 1984, the Federal
Water Pollution Control Act, as amended by the Clean Water Act of 1977, the
Clean Air Act of 1970, as amended, the Toxic Substances Control Act of 1976, the
Occupational Safety and Health Act of 1970, as amended, the Emergency Planning
and Community Right-to-Know Act of 1986, the Safe Drinking Water Act of 1974, as
amended, any similar or implementing state law, all amendments of any of them,
and any regulations promulgated under any of them.
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.
“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 412 of the
Code, under Section 414(m) of the Code.
“ERISA Termination Event” shall mean (i) a “Reportable Event” described in
Section 4043 of ERISA and the regulations issued thereunder (other than a
“Reportable Event” not subject to the provision for 30‑day notice to the PBGC or
with respect to which the notice requirement is waived under such regulations),
or (ii) the withdrawal of the Company or any ERISA Affiliates from a Plan during
a plan year in which it was a “substantial employer”, as such term is defined in
Section 4001(a) of ERISA, or (iii) the filing of a notice of intent to terminate
a Plan or the treatment of a Plan amendment as a termination under Section 4041
of ERISA, or (iv) the institution of proceedings to terminate a Plan by the PBGC
or (v) any other event or condition which is reasonably likely to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Plan or (vi) the partial or complete withdrawal
of the Company or any ERISA Affiliate from a Multiemployer Plan.
“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Euro” shall mean the lawful currency of the Participating Member States of the
European monetary union.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate.




--------------------------------------------------------------------------------

11


“Event of Default” shall have the meaning assigned to such term in Article VI.
“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
“Exchange Rate” shall mean, with respect to any Alternative Currency on a
particular date, the rate at which such Alternative Currency may be exchanged
into Dollars, as set forth on such date on the applicable Reuters World Currency
Page with respect to such Alternative Currency; provided, that the Company may
make a one time election, with the approval of CBNA (such approval not to be
unreasonably withheld), to use Bloomberg currency pages to determine the
Exchange Rate instead of Reuters currency pages. In the event that such rate
does not appear on the applicable Reuters World Currency Page or Bloomberg
currency page, as the case may be, the Exchange Rate with respect to such
Alternative Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by CBNA
and the Company or, in the absence of such agreement, such Exchange Rate shall
instead be CBNA’s spot rate of exchange in the London interbank market or other
market where its foreign currency exchange operations in respect of such
Alternative Currency is then being conducted, at or about 10:00 A.M., local
time, at such date for the purchase of Dollars with such Alternative Currency
for delivery two Business Days later; provided, however, that if at the time of
any such determination, for any reason, no such spot rate is being quoted, CBNA
may use any reasonable method it deems appropriate to determine such rate, and
such determination shall be conclusive absent manifest error.
“Extension Letter” shall mean a letter from the Company requesting an extension
of the Maturity Date.
“FATCA” shall mean Sections 1471 through 1474 of the Code, or any amendment or
revision thereof, so long as such amendment or revision is substantially similar
to Sections 1471 to 1474 of the Code as of the date of this Agreement, together
in each case with any regulations or official interpretations thereof.
“Federal Funds Effective Rate” shall mean, foron any day, the weighted average
of the rates on overnightrate calculated by the NYFRB based on such day’s
Ffederal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as releasedby depositary institutions, as determined
in such manner as the NYFRB shall set forth on its public website from time to
time, and published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so released for any day which is a
Business Day, the arithmetic average (rounded upwards to the next 1/100th of
1%), as determined by CBNA, of the quotations for the day of such transactions
received by CBNA from three Federal funds brokers of recognized standing
selected by it.NYFRB as the federal funds effective rate; provided that if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” of any corporation shall mean the chief financial officer,
principal accounting officer, treasurer or assistant treasurer of such
corporation.




--------------------------------------------------------------------------------

12


“Fixed Rate” shall mean, with respect to any Competitive Loan (other than a
Eurocurrency Competitive Loan), the fixed rate of interest per annum specified
by the Lender making such Competitive Loan in its related Competitive Bid.
“Fixed Rate Loan” shall mean a Competitive Loan bearing interest at a Fixed
Rate.
“Foreign Lender” shall mean, with respect to any Borrower, any Lender that is
organized under the laws of a jurisdiction other than that in which such
Borrower is located. For purposes of this definition, the United States of
America, each State thereof and the District of Columbia shall be deemed to
constitute a single jurisdiction.
“Funded Debt” shall mean Debt of the Company or a Subsidiary owning Restricted
Property maturing by its terms more than one year after its creation and Debt
classified as long-term debt under GAAP and, in the case of Funded Debt of the
Company, ranking at least pari passu with the Loans.
“GAAP” shall mean generally accepted accounting principles in the United States
of America.
“Governmental Authority” shall mean the government of any nation, including, but
not limited to, the United States of America, or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Hazardous Substances” shall mean any toxic, radioactive, mutagenic,
carcinogenic, noxious, caustic or otherwise hazardous substance, material or
waste, including petroleum, its derivatives, by‑products and other hydrocarbons,
including, without limitation, polychlorinated biphenyls (commonly known as
“PCBs”), asbestos or asbestos-containing material, and any substance, waste or
material regulated or that could reasonably be expected to result in liability
under Environmental and Safety Laws.
“Impacted Interest Period” shall have the meaning assigned to such term in the
definition of “LIBO Rate.”
“Indenture” shall mean the Indenture dated as of June 1, 1993 between the
Company and JPMCB, as successor to The Chase Manhattan Bank (National
Association), as Trustee, as amended, supplemented or otherwise modified from
time to time.
“Interest Election Request” shall mean a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.7.
“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
day of each March, June, September and December, (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three




--------------------------------------------------------------------------------

13


months’ duration after the first day of such Interest Period and (c) with
respect to any Fixed Rate Loan, the last day of the Interest Period applicable
to the Borrowing of which such Loan is a part and, in the case of a Fixed Rate
Borrowing with an Interest Period of more than 90 days’ duration (unless
otherwise specified in the applicable Competitive Bid Request), each day prior
to the last day of such Interest Period that occurs at intervals of 90 days’
duration after the first day of such Interest Period, and any other dates that
are specified in the applicable Competitive Bid Request as Interest Payment
Dates with respect to such Borrowing.
“Interest Period” shall mean (a) as to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is 1, 2, 3 or 6 months thereafter,
as the Company may elect, and (b) as to any Fixed Rate Borrowing, the period
(which shall not be less than seven days or more than 360 days) commencing on
the date of such Borrowing and ending on the date specified in the applicable
Competitive Bid Request; provided, that (i) if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless, in the case of a Eurocurrency Borrowing
only, such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day
and (ii) any Interest Period pertaining to a Eurocurrency Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” shall mean, at any time, for any Interest Period, and for
any applicable currency, the rate per annum (rounded to the same number of
decimal places as the LIBO Rate) determined by CBNA (which determination shall
be conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBO Screen Rate
for such currency for the longest period that is shorter than the Impacted
Interest Period; and (b) the LIBO Screen Rate for such currency for the shortest
period that exceeds the Impacted Interest Period, in each case, at such time.
“Lenders” shall mean (a) the financial institutions listed on Schedule 2.1
(other than any such financial institution that has ceased to be a party hereto,
pursuant to an Assignment and Assumption) and (b) any financial institution that
has become a party hereto pursuant to an Assignment and Assumption.
“LIBO Rate” shall mean, with respect to any Eurocurrency Borrowing for any
Interest Period, the rate appearing on the LIBOR01 Page (or other applicable
page for an applicable currency) published by Reuters (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by CBNA from time to time for purposes
of providing quotations of interest rates applicable to deposits in Dollars or
the applicable Alternative Currency, as applicable, in the London interbank
market) (the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period, as the rate for
deposits in Dollars or the applicable




--------------------------------------------------------------------------------

14


Alternative Currency with a maturity comparable to such Interest Period. In the
event; provided, that any suchif the LIBO Screen rRate isshall not be available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurocurrency Borrowing for such Interest Period shall be the rate per annum
(rounded upwards, if necessary, to the next Basis Point) equal to the arithmetic
average of the rates at which deposits in Dollars or the applicable Alternative
Currency approximately equal in principal amount to such Borrowing and for a
maturity comparable to such Interest Period are offered to the principal London
offices of the Reference Lenders (or, if any Reference Lender does not at the
time maintain a London office, the principal London office of any Affiliate of
such Reference Lender) in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided, however, that, if only two
Reference Lenders notify CBNA of the rates offered to such Reference Lenders (or
any Affiliates of such Reference Lenders) as aforesaid, the LIBO Rate with
respect to such Eurocurrency Borrowing shall be equal to the arithmetic average
of the rates so offered to such Reference Lenders (or any such Affiliates).(an
“Impacted Interest Period”), the the LIBOR Rate shall be the Interpolated Rate;
provided further that if the LIBO Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.2 
“LIBO Screen Rate” shall have the meaning assigned to such term in the
definition of “LIBO Rate”.
“Lien” shall mean any mortgage, lien, pledge, encumbrance, charge or security
interest.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination and each promissory note held by a Lender
pursuant to Section 2.9(e).
“Loans” shall mean the loans made by the Lenders to the Borrowers pursuant to
this Agreement.
“Margin Regulations” shall mean Regulations  T, U and X of the Board as from
time to time in effect, and all official rulings and interpretations thereunder
or thereof.
“Material Adverse Effect” shall mean a material adverse effect on the business,
results of operations, properties or financial condition of the Company and its
consolidated Subsidiaries, taken as a whole, excluding changes or effects in
connection with specific events applicable to the Company and/or its
Subsidiaries as disclosed in any annual report on Form 10-K, quarterly report on
Form 10-Q or current report on Form 8-K filed subsequent to December 31, 2010
and prior to the Effective Date.
“Maturity” when used with respect to any Security, shall mean the date on which
the principal of such Security becomes due and payable as provided therein or in
the Indenture,


2    NTD: Changes conform to definition in the 364-day facility.




--------------------------------------------------------------------------------

15


whether on a Repayment Date, at the Stated Maturity thereof or by declaration of
acceleration, call for redemption or otherwise.
“Maturity Date” shall mean September 29, 2016, subject to extension pursuant to
Section 2.5.
“Multiemployer Plan” shall mean a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
“Moody’s” shall mean Moody’s Investors Service, Inc. or any successor thereto.
“Non‑U.S. Lender” shall have the meaning assigned to such term in Section
2.16(g).
“NYFRB” shall mean the Federal Reserve Bank of New York.
“NYFRB Rate” shall mean, on any day, the greater of (a) the Federal Funds
Effective Rate in effect on such day and (b) the Overnight Bank Funding Rate in
effect on such day (or for any day that is not a Business Day, for the
immediately preceding Business Day); provided, that if none of such rates are
published for any day that is a Business Day, the term “NYFRB Rate” means the
rate for a federal funds transaction quoted at 11:00 a.m. on such date received
by the Paying Agent from a Federal funds broker of recognized standing selected
by it; provided further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“Original Issue Discount Security” shall mean (i) any Security which provides
for an amount less than the principal amount thereof to be due and payable upon
a declaration of acceleration of the Maturity thereof, and (ii) any other
Security deemed an Original Issue Discount Security for United States Federal
income tax purposes.
“Overnight Bank Funding Rate” shall means, for any day, (a) with respect to any
amount denominated in Dollars, the Federal Funds Effective Rate, and (b) with
respect to any amount denominated in an Alternative Currency, the rate of
interest per annum at which overnight deposits in the applicable Alternative
Currency, in an amount approximately equal to the amount with respect to which
such rate is being determined, would be offered for such day by a branch or
Affiliate of CBNA in the applicable offshore interbank market for such currency
to major banks in such interbank market.the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).
“Participating Member State” means a member of the European Communities that
adopts or has adopted the Euro as its currency in accordance with EMU
Legislation.
“Patriot Act” shall have the meaning assigned to such term in Section 8.18.




--------------------------------------------------------------------------------

16


“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
“Person” shall mean any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” shall mean any employee pension benefit plan as defined in Section 3(2)
of ERISA (other than a Multiemployer Plan), subject to the provisions of Title
IV of ERISA or Section 412 of the Code that is maintained by the Company or any
ERISA Affiliate for current or former employees, or any beneficiary thereof.
“Rating Agencies” shall mean Moody’s and S&P.
“Ratings” shall mean the ratings from time to time established by the Rating
Agencies for senior, unsecured, non-credit-enhanced long-term debt of the
Company.
“Reference Lenders” shall mean JPMCB, CBNA and Bank of America, N.A.
“Register” shall have the meaning given such term in Section 8.4(d).
“Repayment Date”, when used with respect to any Security to be repaid, shall
mean the date fixed for such repayment pursuant to such Security.
“Required Lenders” shall mean, at any time, Lenders having Revolving Credit
Exposures and unused Commitments representing more than 50% of the sum of the
total Revolving Credit Exposures and unused Commitments at such time; provided
that, for purposes of declaring the Loans to be due and payable pursuant to
Article VI, and for all purposes after the Loans become due and payable pursuant
to Article VI or the Commitments shall have expired or terminated, the
Competitive Loan Exposures of the Lenders shall be included in their respective
Revolving Credit Exposures in determining the Required Lenders.
“Restricted Property” shall mean (i) any manufacturing facility, or portion
thereof, owned or leased by the Company or any Subsidiary and located within the
continental United States of America which, in the opinion of the Board of
Directors of the Company, is of material importance to the business of the
Company and its Subsidiaries taken as a whole, but no such manufacturing
facility, or portion thereof, shall be deemed of material importance if its
gross book value (before deducting accumulated depreciation) is less than 2% of
Consolidated Net Tangible Assets, and (ii) any shares of capital stock or
indebtedness of any Subsidiary owning any such manufacturing facility. As used
in this definition, “manufacturing facility” means property, plant and equipment
used for actual manufacturing and for activities directly related to
manufacturing, and it excludes sales offices, research facilities and facilities
used only for warehousing, distribution or general administration.
“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the Dollar Equivalent of the aggregate outstanding principal amount of such
Lender’s Revolving Loans at such time.
“Revolving Loan” shall mean a Loan made pursuant to Section 2.3.




--------------------------------------------------------------------------------

17


“Sale and Leaseback Transaction” shall mean any arrangement with any Person
pursuant to which the Company or any Subsidiary leases any Restricted Property
that has been or is to be sold or transferred by the Company or the Subsidiary
to such Person to the extent such property constituted Restricted Property at
the time leased, other than (i) temporary leases for a term, including renewals
at the option of the lessee, of not more than three years, (ii) transactions
between the Company and a Subsidiary or between Subsidiaries, (iii) leases of
Restricted Property executed by the time of, or within 12 months after the
latest of, the acquisition, the completion of construction or improvement, or
the commencement of commercial operation, of such Restricted Property, and
(iv) arrangements pursuant to any provision of law with an effect similar to
that under former Section 168(f)(8) of the Internal Revenue Code of 1954.
“Sanctions” shall have the meaning assigned to such term in Section 3.14.
“S&P” shall mean Standard & Poor’s Ratings Group or any successor thereto.
“SEC” shall mean the Securities and Exchange Commission.
“Security” or “Securities” shall mean any note or notes, bond or bonds,
debenture or debentures, or any other evidences of indebtedness, of any series
authenticated and delivered from time to time under the Indenture.
“Standard North American Credit Default Swap” shall mean a single-name credit
default swap that has the substantive terms and conditions set forth in the
International Swaps and Derivatives Association, Inc.'s (“ISDA”) template
Confirmation for use with the Credit Derivatives Physical Settlement Matrix
(version 17 – March 16, 2011, as such template may from time to time be amended,
supplemented or otherwise modified by ISDA) for the Transaction Type “STANDARD
NORTH AMERICAN CORPORATE”.
“Stated Maturity”, when used with respect to any Security or any installment of
principal thereof or interest thereon, shall mean the date specified in such
Security as the fixed date on which the principal of such Security or such
installment of principal or interest is due and payable.
“Sterling” shall mean the lawful currency of the United Kingdom.
“Subsidiary” shall mean, with respect to any Person (the “parent”) at any date,
(i) for purposes of Sections 5.9 and 5.10 and 5.11 only, any Person the majority
of the outstanding Voting Stock of which is owned, directly or indirectly, by
the parent or one or more subsidiaries of the parent of such Person and (ii) for
all other purposes under this Agreement, any corporation, limited liability
company, partnership, association or other entity the accounts of which would be
consolidated with those of the parent in the parent’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity of which securities or other ownership
interests representing more than 50% of the equity or more than 50% of the
ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held.
References herein to “Subsidiary” shall mean a Subsidiary of the Company.




--------------------------------------------------------------------------------

18


“Swiss Franc” shall mean the lawful currency of Switzerland.
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority and
all liabilities with respect thereto.
“Transactions” means the execution and delivery by the Borrowers of this
Agreement (or, in the case of the Borrowing Subsidiaries, the Borrowing
Subsidiary Agreements), the performance by the Borrowers of this Agreement, the
borrowing of the Loans and the use of the proceeds thereof.
“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, “Rate” shall include the LIBO
Rate, the Alternate Base Rate and the Fixed Rate.
“Value” shall mean, with respect to a Sale and Leaseback Transaction, an amount
equal to the present value of the lease payments with respect to the term of the
lease remaining on the date as of which the amount is being determined, without
regard to any renewal or extension options contained in the lease, discounted at
the weighted average interest rate on the Securities of all series (including
the effective interest rate on any Original Issue Discount Securities) which are
outstanding on the effective date of such Sale and Leaseback Transaction and
which have the benefit of Section 1007 of the Indenture under which the
Securities are issued.
“Voting Stock” shall mean, as applied to the stock of any corporation, stock of
any class or classes (however designated) having by the terms thereof ordinary
voting power to elect a majority of the members of the board of directors (or
other governing body) of such corporation other than stock having such power
only by reason of the happening of a contingency.
“Wholly Owned Subsidiary” of any Person shall mean a Subsidiary of such Person
of which securities (except for directors’ qualifying shares and/or other
nominal amounts of shares required by applicable law to be held by Persons other
than such Person) or other ownership interests representing 100% of the equity
are, at the time any determination is being made, owned by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.
“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.
“Yen” shall mean the lawful currency of Japan.
SECTION 1.2.  Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving




--------------------------------------------------------------------------------

19


Loan”). Borrowings also may be classified and referred to by Class (e.g., a
“Revolving Borrowing”) or by Type (e.g., a “Eurocurrency Borrowing”) or by Class
and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.3.  Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.4.  Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Company notifies the Administrative Agent that the Company requests an amendment
to any provision hereof to eliminate the effect of any change occurring after
the date hereof in GAAP or in the application thereof on the operation of such
provision (or if the Administrative Agent notifies the Company that the Required
Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or in the application thereof, then such provision shall be interpreted on
the basis of GAAP as in effect and applied immediately before such change shall
have become effective until such notice shall have been withdrawn or such
provision amended in accordance herewith.
ARTICLE II
The Credits
SECTION 2.1.  Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Revolving Loans to the Company and any Borrowing
Subsidiary from time to time during the Availability Period in Dollars,
Sterling, Euros, Swiss Francs, Yen or any other Alternative Currency in an
aggregate principal amount that will not result in (a) such Lender’s Revolving
Credit Exposure exceeding such Lender’s Commitment or (b) the sum of the total
Revolving Credit Exposures plus the total Competitive Loan Exposures exceeding
the total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company and each applicable Borrowing
Subsidiary may borrow, prepay and reborrow Revolving Loans.




--------------------------------------------------------------------------------

20


SECTION 2.2.  Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. Each Competitive Loan shall be
made in accordance with the procedures set forth in Section 2.4. The failure of
any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments and
Competitive Bids of the Lenders are several and no Lender shall be responsible
for any other Lender’s failure to make Loans as required.
(b) Subject to Section 2.13, (i) each Revolving Borrowing shall be comprised
entirely of ABR Loans (which shall be denominated in Dollars) or Eurocurrency
Loans as the Company (on its own behalf or on behalf of any other applicable
Borrower) may request in accordance herewith, and (ii) each Competitive
Borrowing shall be comprised entirely of Eurocurrency Loans or Fixed Rate Loans
as the Company (on its own behalf or on behalf of any other Borrower) may
request in accordance herewith. Each Lender at its option may make any
Eurocurrency Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of any Borrower to repay such Loan in accordance with the
terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurocurrency Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 (or the Dollar Equivalent thereof in the case of Loans
denominated in an Alternative Currency) and not less than $10,000,000 (or the
Dollar Equivalent thereof in the case of Loans denominated in an Alternative
Currency). At the time that each ABR Revolving Borrowing is made, such Borrowing
shall be in an aggregate amount that is an integral multiple of $1,000,000 and
not less than $10,000,000; provided that an ABR Revolving Borrowing may be in an
aggregate amount that is equal to the entire unused balance of the total
Commitments. ABR Loans shall be denominated only in Dollars. Each Competitive
Borrowing denominated in Dollars shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000, and each
Competitive Borrowing denominated in an Alternative Currency shall be in an
aggregate principal amount that is not less than the Dollar Equivalent of
$5,000,000. Borrowings of more than one Type and Class may be outstanding at the
same time; provided that there shall not at any time be more than a total of 15
Eurocurrency Revolving Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Company (on its
own behalf or on behalf of any other Borrower) shall not be entitled to request,
or to elect to convert or continue, any Borrowing if the Interest Period
requested with respect thereto would end after the Maturity Date.
SECTION 2.3.  Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company (on its own behalf or on behalf of any other applicable
Borrower) shall notify CBNA of such request by telephone (a) in the case of a
Eurocurrency Borrowing denominated in Dollars, Euro, Sterling, Yen or Swiss
Franc not later than 10:30 a.m., New York City time, three Business Days before
the date of the proposed Borrowing, (b) in the case of a Eurocurrency Borrowing
denominated in an Alternative Currency other than as set forth in the preceding
clause (a), not later than 10:30 a.m., New York City time, four




--------------------------------------------------------------------------------

21


Business Days before the date of the proposed Borrowing or (c) in the case of an
ABR Borrowing, not later than 10:30 a.m., New York City time, on the date of the
proposed Borrowing. Each such telephonic Borrowing Request shall be irrevocable
and shall be confirmed promptly by hand delivery, telecopy or electronic
transmission to CBNA of a written Borrowing Request in the form of Exhibit A‑5.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.2:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
(iv) in the case of a Eurocurrency Borrowing, (A) the Currency of the requested
Borrowing and (B) the initial Interest Period to be applicable thereto, which
shall be a period contemplated by the definition of the term “Interest Period”;
(v) the location and number of the account of the Company or the other
applicable Borrowers to which funds are to be disbursed, which shall comply with
the requirements of Section 2.6; and
(vi) the applicable Borrower.
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Eurocurrency Borrowing with an Interest
Period of one month if such Revolving Borrowing is requested at least three or
four Business Days (as applicable under clause (a) or (b) above) prior to the
date of such proposed Revolving Borrowing or an ABR Borrowing otherwise. If no
election as to the Currency of the Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be denominated in Dollars. If no Interest
Period is specified with respect to any requested Eurocurrency Revolving
Borrowing, then the Company shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, CBNA shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.4.  Competitive Bid Procedure. (a) Subject to the terms and conditions
set forth herein, from time to time during the Availability Period the Company
(on its own behalf or on behalf of any other Borrower) may request Competitive
Bids and the Company (on its own behalf and on behalf of any other Borrowers)
may (but shall not have any obligation to) accept Competitive Bids and borrow
Competitive Loans; provided that no Competitive Loan may be requested that would
result in the sum of the total Revolving Credit Exposures plus the total
Competitive Loan Exposures exceeding the total Commitments. To request
Competitive Bids, the Company (on its own behalf and on behalf of any other
Borrowers) shall hand deliver, telecopy or electronically transmit to the
Advance Agent a duly completed Competitive Bid Request in the form of
Exhibit A‑1 hereto, to be received by the Advance Agent, in the case of a




--------------------------------------------------------------------------------

22


Eurocurrency Borrowing, not later than 10:00 a.m., New York City time, four
Business Days before the date of the proposed Borrowing and, in the case of a
Fixed Rate Borrowing, not later than 10:00 a.m., New York City time, one
Business Day before the date of the proposed Borrowing. A Competitive Bid
Request that does not conform substantially to Exhibit A‑1 may be rejected in
the Advance Agent’s sole discretion, and the Advance Agent shall promptly notify
the Company of such rejection by electronic transmission. Each Competitive Bid
Request shall specify the following information in compliance with Section 2.2:
(i) the aggregate amount of the requested Borrowing;
(ii) the Currency of the requested Borrowing;    
(iii) the date of such Borrowing, which shall be a Business Day;
(iv) whether such Borrowing is to be a Eurocurrency Borrowing or a Fixed Rate
Borrowing;
(v) the Interest Period to be applicable to such Borrowing, which shall be a
period contemplated by the definition of the term “Interest Period”;
(vi) the location and number of the account of the Company or any other Borrower
to which funds are to be disbursed, which shall comply with the requirements of
Section 2.6; and
(vii) the applicable Borrower.
If no election as to the Currency of a Borrowing is specified in any Competitive
Bid Request, then the applicable Borrower shall be deemed to have requested a
Borrowing in Dollars. Promptly following receipt of a Competitive Bid Request in
accordance with this Section, the Advance Agent shall notify the Lenders of the
details thereof by telecopy or electronic transmission, as applicable, in the
form of Exhibit A-2 hereto, inviting the Lenders to submit Competitive Bids.
(b) Each Lender may (but shall not have any obligation to) make one or more
Competitive Bids to such Borrower in response to a Competitive Bid Request. Each
Competitive Bid by a Lender must be received by the Advance Agent by telecopy or
electronic transmission in the form of Exhibit A‑3 hereto, in the case of a
Eurocurrency Competitive Borrowing, not later than 9:30 a.m., New York City
time, three Business Days (four Business Days in the case of a Eurocurrency
Borrowing denominated in an Alternative Currency other than Euro, Sterling, Yen
or Swiss Franc) before the proposed date of such Competitive Borrowing, and in
the case of a Fixed Rate Borrowing, not later than 9:30 a.m., New York City
time, on the proposed date of such Competitive Borrowing. Competitive Bids that
do not conform substantially to the format of Exhibit A‑3 may be rejected by the
Advance Agent, and the Advance Agent shall notify the applicable Lender as
promptly as practicable. Each Competitive Bid shall specify (i) the principal
amount of the Competitive Loan or Loans that the Lender is willing to make
(which, in the case of a Competitive Borrowing denominated in Dollars, shall be
a minimum of $5,000,000 and an integral multiple of $1,000,000 and, in the case
of a Competitive Borrowing denominated in an Alternative Currency, shall be a
minimum




--------------------------------------------------------------------------------

23


principal amount the Dollar Equivalent of which is equal to $5,000,000, and
which may equal the entire principal amount of the Competitive Borrowing request
by such Borrower), (ii) the Competitive Bid Rate or Rates at which the Lender is
prepared to make such Loan or Loans (expressed as a percentage rate per annum in
the form of a decimal to no more than four decimal places) and (iii) the
Interest Period applicable to each such Loan and the last day thereof.
(c) The Advance Agent shall promptly notify such Borrower by electronic
transmission of the Competitive Bid Rate and the principal amount specified in
each Competitive Bid and the identity of the Lender that shall have made such
Competitive Bid.
(d) Subject only to the provisions of this paragraph, such Borrower may accept
or reject any Competitive Bid. Such Borrower shall notify the Advance Agent by
telephone, confirmed by telecopy or electronic transmission in the form of a
Competitive Bid Accept/Reject Letter, whether and to what extent it has decided
to accept or reject each Competitive Bid, in the case of a Eurocurrency
Competitive Borrowing, not later than 2:00 p.m., New York City time, three
Business Days (four Business Days in the case of a Eurocurrency Borrowing
denominated in an Alternative Currency other than Euro, Sterling, Yen or Swiss
Franc) before the date of the proposed Competitive Borrowing, and in the case of
a Fixed Rate Borrowing, not later than 2:00 p.m., New York City time, on the
proposed date of the Competitive Borrowing; provided that (i) the failure of
such Borrower to give such notice shall be deemed to be a rejection of each
Competitive Bid, (ii) such Borrower shall not accept a Competitive Bid made at a
particular Competitive Bid Rate if the Company rejects a Competitive Bid made at
a lower Competitive Bid Rate, (iii) the aggregate amount of the Competitive Bids
accepted by such Borrower shall not exceed the aggregate amount of the requested
Competitive Borrowing specified in the related Competitive Bid Request, (iv) to
the extent necessary to comply with clause (iii) above, such Borrower may accept
Competitive Bids at the same Competitive Bid Rate in part, which acceptance, in
the case of multiple Competitive Bids at such Competitive Bid Rate, shall be
made pro rata in accordance with the amount of each such Competitive Bid, and
(v) except pursuant to clause (iv) above, no Competitive Bid shall be accepted
for a Competitive Loan unless such Competitive Loan is, in the case of a
Competitive Borrowing denominated in Dollars, in a minimum principal amount of
$5,000,000 and an integral multiple of $1,000,000 and, in the case of a
Competitive Borrowing denominated in an Alternative Currency, in a minimum
principal amount the Dollar Equivalent of which is $5,000,000; provided further
that if a Competitive Loan must be in an amount less than $5,000,000 or an
amount in an Alternative Currency of which the Dollar Equivalent is less than
$5,000,000 because of the provisions of clause (iv) above, such Competitive Loan
may be for a minimum of $5,000,000 or an amount in an Alternative Currency of
which the Dollar Equivalent is $5,000,000 or any integral multiple of $1,000,000
thereof, and in calculating the pro rata allocation of acceptances of portions
of multiple Competitive Bids at a particular Competitive Bid Rate pursuant to
clause (iv) the amounts shall be rounded to integral multiples of $1,000,000 in
a manner which shall be in the discretion of such Borrower. A notice given by
such Borrower pursuant to this paragraph (d) shall be irrevocable.
(e) The Advance Agent shall promptly notify each bidding Lender by telecopy or
electronic transmission, as applicable, whether or not its Competitive Bid has
been accepted (and, if so, the amount and Competitive Bid Rate so accepted), and
each successful bidder will




--------------------------------------------------------------------------------

24


thereupon become bound, subject to the terms and conditions hereof, to make the
Competitive Loan in respect of which its Competitive Bid has been accepted.
(f) If the Advance Agent shall elect to submit a Competitive Bid in its capacity
as a Lender, it shall submit such Competitive Bid directly to the Company at
least one quarter of an hour earlier than the time by which the other Lenders
are required to submit their Competitive Bids to the Advance Agent pursuant to
paragraph (b) of this Section.
(g) All notices required by this Section 2.4 shall be given in accordance with
Section 8.1.
SECTION 2.5.  Extension of Maturity Date.
(a) The Company may, by sending an Extension Letter to CBNA (in which case CBNA
shall promptly deliver a copy to each of the Lenders), during the period of not
less than 30 days and not more than 60 days prior to any anniversary of the
Effective Date, request that the Lenders extend the Maturity Date at the time in
effect to the first anniversary of the Maturity Date then in effect. Each
Lender, acting in its sole discretion, shall, by notice to CBNA given not more
than 20 days after the date of the Extension Letter, advise CBNA in writing
whether or not such Lender agrees to such extension (each Lender that so advises
CBNA that it will not extend the Maturity Date, being referred to herein as a
“Non-extending Lender”); provided that any Lender that does not advise CBNA by
the 20th day after the date of the Extension Letter shall be deemed to be a
Non-extending Lender. The election of any Lender to agree to such extension
shall not obligate any other Lender to agree.
(b) (i) If Lenders holding Commitments that aggregate more than 50% of the total
Commitments on the 20th day after the date of the Extension Letter shall not
have agreed to extend the Maturity Date, then the Maturity Date shall not be so
extended and the outstanding principal balance of all Loans and other amounts
payable hereunder shall be payable on such Maturity Date.
(ii)  If (and only if) Lenders holding Commitments that aggregate more than 50%
of the total Commitments on the 20th day after the date of the Extension Letter
shall have agreed to extend the Maturity Date, then the Maturity Date applicable
to the Lenders that shall so have agreed shall be the first anniversary of the
current Maturity Date. In the event of such extension, the Commitment of each
Non-extending Lender shall terminate on the Maturity Date in effect prior to
such extension, all Loans and other amounts payable hereunder to such
Non-extending Lenders shall become due and payable on such Maturity Date and the
total Commitment of the Lenders hereunder shall be reduced by the Commitments of
Non-extending Lenders so terminated on such Maturity Date.
(c) In the event that the conditions of clause (ii) of paragraph (b) above have
been satisfied, the Company shall have the right on or before the Maturity Date
in effect prior to the requested extension, at its own expense, to require any
Non-extending Lender to transfer and assign without recourse (except as to title
and the absence of Liens created by it) (in accordance with and subject to the
restrictions contained in Section 8.4) all its interests, rights and




--------------------------------------------------------------------------------

25


obligations under this Agreement to one or more banks or other financial
institutions identified to the Non-extending Lender, which may include any
Lender which agrees to accept such transfer and assignment (each an “Additional
Commitment Lender”), provided that (x) such Additional Commitment Lender, if not
already a Lender hereunder, shall be subject to the approval of CBNA and the
Company (such approvals not to be unreasonably withheld), (y) such assignment
shall become effective as of a date specified by the Company (which shall not be
later than the Maturity Date in effect prior to the requested extension) and
(z) the Additional Commitment Lender shall pay to such Non-extending Lender in
immediately available funds on the effective date of such assignment the
principal of and interest accrued to the date of payment on the Loans made by it
hereunder and all other amounts accrued for its account or owed to it hereunder.
Notwithstanding the foregoing, no extension of the Maturity Date shall become
effective unless, on the Maturity Date in effect prior to the requested
extension the conditions set forth in paragraphs (a) and (b) of Section 4.2
shall be satisfied or waived (with all references in such paragraphs to a
Borrowing being deemed to be references to the current Maturity Date) and CBNA
shall have received a certificate to that effect dated such Maturity Date and
executed by a Financial Officer of the Company.
SECTION 2.6.  Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in Dollars or in the applicable Alternative
Currency, as the case may be, to the account of CBNA or an Affiliate thereof
most recently designated by it for such purpose by notice to the Lenders, by
2:00 p.m., New York City time (or, in the case of any Competitive Loan with
respect to which a Borrower shall have requested funding in another
jurisdiction, to such account in such jurisdiction as CBNA shall designate for
such purpose by notice to the applicable Lenders, by 2:00 p.m., local time).
CBNA will make such Loans available to such Borrower by promptly crediting the
amounts so received, in like funds, to an account of such Borrower maintained
with CBNA in New York City (or, in the case of any Loan with respect to which
such Borrower shall have requested funding in another jurisdiction, to such
account in such jurisdiction as such Borrower shall have designated in the
applicable Borrowing Request or Competitive Bid Request).
(b) Unless CBNA shall have received notice from a Lender prior to the proposed
time of any Borrowing that such Lender will not make available to CBNA such
Lender’s share of such Borrowing, CBNA may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to such Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to CBNA, then the applicable Lender and
the applicable Borrower severally agree to pay to CBNA forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to such Borrower to but excluding the date of
payment to CBNA, at (i) in the case of such Lender, the applicable
OvernightNYFRB Rate from time to time in effect or (ii) in the case of such
Borrower, the interest rate on the applicable Borrowing; provided that no
repayment by such Borrower pursuant to this sentence shall be deemed to be a
prepayment for purposes of Section 2.15. If such Lender pays such amount to
CBNA, then such amount shall constitute such Lender’s Loan included in such
Borrowing.




--------------------------------------------------------------------------------

26


SECTION 2.7.  Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type and in the Currency specified in the applicable Borrowing Request
and, in the case of a Eurocurrency Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request. Thereafter, the Company
(on its own behalf or on behalf of any other Borrower) may elect to convert such
Borrowing (if denominated in Dollars) to a different Type or to continue such
Borrowing and, in the case of a Eurocurrency Revolving Borrowing, may elect
Interest Periods or Currencies therefor, all as provided in this Section.
Eurocurrency Loans may not be converted to Loans of a different Type. The
Company (on its own behalf or on behalf of any other Borrower) may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing. This Section shall not apply
to Competitive Borrowings, which may not be converted or continued.
(b) To make an election pursuant to this Section, the Company (on its own behalf
or on behalf of any other Borrower) shall notify CBNA of such election by
telephone by the time that a Borrowing Request would be required under
Section 2.3 if the Company (on its own behalf or on behalf of any other
Borrower) were requesting a Revolving Borrowing of the Type resulting from such
election to be made on the effective date of such election. Each such telephonic
Interest Election Request shall be irrevocable and shall be confirmed promptly
by hand delivery, telecopy or electronic transmission to CBNA of a written
Interest Election Request in a form approved by CBNA and signed by the Company.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.2:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing; and
(iv) if the resulting Borrowing is a Eurocurrency Borrowing, (A) the Currency of
the resulting Borrowing and (B) the Interest Period to be applicable thereto
after giving effect to such election, which shall be a period contemplated by
the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify (x) an Interest Period, then the Company (on its own behalf or on
behalf of any other Borrower) shall be deemed to have selected an Interest
Period of one month’s duration or (y) a Currency, then the Company (on its own
behalf or on behalf of any other Borrowing Subsidiary) shall be




--------------------------------------------------------------------------------

27


deemed to have selected a Borrowing denominated in Dollars (in the case of an
initial Eurocurrency Borrowing) or the same Currency as the Eurocurrency
Borrowing being continued.
(d) Promptly following receipt of an Interest Election Request, CBNA shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.
(e) If the Company (on its own behalf or on behalf of any other Borrower) fails
to deliver a timely Interest Election Request with respect to a Eurocurrency
Revolving Borrowing prior to the end of the Interest Period applicable thereto,
then, unless such Borrowing is repaid as provided herein, at the end of such
Interest Period such Borrowing (i) if denominated in Dollars shall be converted
to an ABR Borrowing and (ii) if denominated in an Alternative Currency shall be
converted to a one month Interest Period denominated in the same Currency as the
Eurocurrency Revolving Borrowing being continued. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and
CBNA, at the request of the Required Lenders, so notifies the Company, then, so
long as an Event of Default is continuing (i) no outstanding Revolving Borrowing
may be converted to or continued as a Eurocurrency Borrowing and (ii) unless
repaid, each Eurocurrency Revolving Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
SECTION 2.8.  Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b) The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.10, the sum of the Revolving Credit Exposures plus the Competitive
Loan Exposures would exceed the total Commitments.
(c) The Company shall notify CBNA of any election to terminate or reduce the
Commitments under paragraph (b) of this Section at least three Business Days
prior to the effective date of such termination or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, CBNA shall advise the Lenders of the contents thereof. Each notice
delivered by the Company pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Company may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Company (by notice
to CBNA on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
SECTION 2.9.  Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to CBNA for the account of each Lender the
then unpaid principal amount of its Revolving Loans on the Maturity Date and
(ii) to CBNA for the account of each Lender the then unpaid principal amount of
each Competitive Loan on the last day of the Interest Period applicable to such
Loan.




--------------------------------------------------------------------------------

28


(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c) CBNA shall maintain a Register pursuant to subsection 8.4(d), and an account
for each Lender in which it shall record (i) the amount of each Loan made
hereunder and any promissory note evidencing such Loan, the Class, Type and
Currency thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
CBNA hereunder for the account of the Lenders and each Lender’s share thereof.
(d) The entries made in the Register and the accounts of each Lender maintained
pursuant to paragraphs (b) and (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or CBNA to maintain such accounts or any error therein
shall not in any manner affect the obligation of any Borrower to repay the Loans
in accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note for its Competitive Loans and a promissory note for its Revolving Loans. In
such event, the applicable Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by CBNA. Thereafter, the Loans evidenced by such promissory note and
interest thereon shall at all times (including after assignment pursuant to
Section 8.4) be represented by one or more promissory notes in such form payable
to the order of the payee named therein (or, if such promissory note is a
registered note, to such payee and its assigns).
SECTION 2.10.  Prepayment of Loans. (a) The applicable Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (b) of this Section;
provided that no Borrower shall have the right to prepay any Competitive Loan
without the prior consent of the Lender thereof (not to be unreasonably
withheld, delayed or conditioned).
(b)   The Company (on its own behalf or on behalf of any other Borrower) shall
notify CBNA by telephone (confirmed by telecopy or electronic transmission) of
any prepayment hereunder (i) in the case of prepayment of a Eurocurrency
Revolving Borrowing, not later than 10:00 a.m., New York City time three
Business Days before the date of prepayment and (ii) in the case of prepayment
of an ABR Revolving Borrowing, not later than 10:00 a.m., New York City time,
one Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.8, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.8. Promptly following receipt of any such notice relating to a
Revolving Borrowing, CBNA shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an




--------------------------------------------------------------------------------

29


advance of a Revolving Borrowing of the same Type as provided in Section 2.2.
Each prepayment of a Revolving Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.12.
SECTION 2.11.  Fees. (a) The Company agrees to pay to CBNA for the account of
each Lender a commitment fee in Dollars which shall accrue at the Applicable
Rate on the average daily amount of the unused Commitment of such Lender during
the period from and including the date hereof to but excluding the date on which
such Commitment terminates. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b) The Company agrees to pay to the Administrative Agents, for their own
account, the administrative, auction and other fees separately agreed upon
between the Company and the Administrative Agents (collectively, the
“Administrative Fees”).
(c) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to CBNA for distribution, in the case of commitment fees, to
the Lenders. Fees paid shall not be refundable under any circumstances.
SECTION 2.12.  Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.
(b) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of a Eurocurrency Revolving Loan, at the LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate or (ii) in the case
of a Eurocurrency Competitive Loan, at the LIBO Rate for the Interest Period in
effect for such Borrowing plus (or minus, as applicable) the Competitive Loan
Margin applicable to such Loan.
(c) Each Fixed Rate Loan shall bear interest at the Fixed Rate applicable to
such Loan.
(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by any Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 1% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 1% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section.
(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of Revolving Loans, upon termination
of the Commitments; provided that (i) interest accrued pursuant to paragraph (d)
of this Section shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than a prepayment of an ABR Revolving Loan
prior to the end of the Availability Period), accrued




--------------------------------------------------------------------------------

30


interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at time
when the Alternate Base Rate is based on clause (a) of the first sentence of the
definition of Alternate Base Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate or LIBO Rate shall be determined by
CBNA, and such determination shall be conclusive absent manifest error.
SECTION 2.13.  Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurocurrency Borrowing:
(a) CBNA shall have determined (which determination shall be made in good faith
and shall be conclusive absent manifest error) that adequate and reasonable
means do not exist for ascertaining the LIBO Rate for such Interest Period; or
(b) CBNA is advised by the Required Lenders (or, in the case of a Eurocurrency
Competitive Loan, the Lender that is required to make such Loan) that the LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders (or Lender) of making or maintaining their Loans (or its Loan)
included in such Borrowing for such Interest Period;
then CBNA shall give notice thereof to the Company (on its own behalf or on
behalf of the applicable Borrower) and the Lenders by telephone or telecopy or
electronic transmission, as applicable, as promptly as practicable thereafter
and, until CBNA notifies the Company and the Lenders that the circumstances
giving rise to such notice no longer exist, (i) any Interest Election Request
that requests the conversion of any Revolving Borrowing to, or continuation of
any Revolving Borrowing as, a Eurocurrency Borrowing shall be ineffective,
(ii) if any Borrowing Request requests a Eurocurrency Revolving Borrowing, such
Borrowing shall be made in Dollars as an ABR Borrowing and (iii) any request by
the Company (on its own behalf or on behalf of any Borrower) for a Eurocurrency
Competitive Borrowing shall be ineffective; provided that (A) if the
circumstances giving rise to such notice do not affect all the Lenders, then
requests by the Company for Eurocurrency Competitive Borrowings may be made to
Lenders that are not affected thereby, (B) if the circumstances giving rise to
such notice affect only one Type of Borrowings, then the other Type of
Borrowings shall be permitted and (C) if the circumstances giving rise to such
notice effect only one Currency, then the other Borrowings in other Currencies
shall be permitted.
SECTION 2.14.  Increased Costs. (a) If any Change in Law shall:
(i) shall subject any Lender or Agent to any Taxes (other than Taxes covered by
Section 2.16, and Taxes on gross or net income, profits or revenue (including
value-added or similar Taxes)) on its Loans, Loan principal, Commitments, or
other obligations




--------------------------------------------------------------------------------

31


under the Loan Documents, or its deposits, reserves, other liabilities or
capital attributable thereto;
(ii) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or
(iii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurocurrency Loans or Fixed Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any Loan) by an amount deemed by such Lender to be material or to reduce
the amount of any sum received or receivable by such Lender hereunder (whether
of principal, interest or otherwise) by an amount deemed by such Lender to be
material, then the applicable Borrower will pay to such Lender such additional
amount or amounts as will compensate such Lender for such additional costs
incurred or reduction suffered.
(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made by such Lender to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time the Company will pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.
(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section, and setting forth in reasonable detail the manner in which
such amount or amounts shall have been determined, shall be delivered to the
applicable Borrower and shall be conclusive absent manifest error. The
applicable Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 60 days prior to the date that such Lender
notifies such Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 60‑day period referred to above shall be
extended to include the period of retroactive effect thereof.




--------------------------------------------------------------------------------

32


(e) Notwithstanding the foregoing provisions of this Section, a Lender shall not
be entitled to compensation pursuant to this Section in respect of any
Competitive Loan if the Change in Law that would otherwise entitle it to such
compensation shall have been publicly announced prior to submission of the
Competitive Bid pursuant to which such Loan was made.
(f) If the cost to any Lender of making or maintaining any Loan (other than a
Competitive Loan) to a Borrowing Subsidiary incorporated or organized in a
jurisdiction other than the United States or any state thereof is increased (or
the amount of any sum received or receivable by any Lender or its lending office
is reduced) by an amount deemed by such Lender to be material, by reason of the
fact that such Borrowing Subsidiary is incorporated or organized in a
jurisdiction outside of the United States, such Borrowing Subsidiary shall
indemnify such Lender for such increased cost or reduction within fifteen (15)
days after demand by such Lender (with a copy to CBNA), which such Lender shall
make within sixty (60) days from the day such Lender has notice of such
increased cost or reduction.
SECTION 2.15.  Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or Fixed Rate Loan other than on the last day
of an Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any Eurocurrency Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any Revolving Loan on the date specified in any notice
delivered pursuant hereto (regardless of whether such notice may be revoked
under Section 2.10(b) and is revoked in accordance therewith), (d) the failure
to borrow any Competitive Loan after accepting the Competitive Bid to make such
Loan, or (e) the assignment of any Eurocurrency Loan or Fixed Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by any Borrower pursuant to Section 2.18, then, in any such event, the
applicable Borrower shall compensate each Lender for the out-of-pocket loss,
cost and expense attributable to such event. In the case of a Eurocurrency Loan,
such loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the present value of the excess, if any, of
(i) its cost of obtaining the funds for the Loan being paid, prepaid, refinanced
or not borrowed (assumed to be the LIBO Rate that would have been applicable
thereto) for the period from the date of such payment, prepayment, refinancing
or failure to borrow or refinance to the last day of the Interest Period for
such Loan (or, in the case of a failure to borrow or refinance the Interest
Period for such Loan which would have commenced on the date of such failure)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would be realized by such Lender in reemploying the funds so paid, prepaid or
not borrowed or refinanced for such period or Interest Period, as the case may
be. A certificate of any Lender setting forth any amount or amounts that such
Lender is entitled to receive pursuant to this Section and setting forth in
reasonable detail the manner in which such amount or amounts shall have been
determined shall be delivered to the applicable Borrower and shall be conclusive
absent manifest error. Such Borrower shall pay such Lender the amount shown as
due on any such certificate within 10 days after receipt thereof.
SECTION 2.16.  Taxes. (a) Any and all payments to the Lenders or the
Administrative Agents hereunder by a Borrower or on behalf of any Borrower shall
be made free and clear of and without deduction for any and all current or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding (i) income or franchise and similar
taxes imposed on (or measured by) net income imposed on any




--------------------------------------------------------------------------------

33


Administrative Agent or any Lender (or participant) by the United States and any
other jurisdiction as a result of a present or former connection between such
Administrative Agent or such Lender (or participant) and the jurisdiction of the
Governmental Authority imposing such tax or any political subdivision or taxing
authority thereof or therein (other than as a result of entering into this
Agreement, performing any obligations hereunder, receiving any payments
hereunder or enforcing any rights hereunder) (ii) any branch profits tax imposed
by the United States or any similar tax imposed by any other jurisdiction in
which any Borrower is located, (iii) taxes that are imposed under FATCA and (iv)
any taxes that are attributable solely to the failure of any Lender to comply
with Section 2.16 (g)(i) or 2.16(h) (all such nonexcluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities, collectively or
individually, “Non-Excluded Taxes”). If the relevant Borrowerany applicable
withholding agent shall be required to deduct any Non-Excluded Taxes from or in
respect of any sum payable hereunder to any Lender or any Administrative Agent,
(i) the sum payable shall be increased by the amount (an “Additional Amount”)
necessary so that after making all required deductions (including deductions
applicable to Additional Amounts payable under this Section 2.16) such Lender or
such Administrative Agent (as the case may be) shall receive an amount equal to
the sum it would have received had no such deductions been made, (ii) the
relevant Borrowerapplicable withholding agent shall make such deductions and
(iii) the relevant Borrowerapplicable withholding agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
(b) In addition, the relevant Borrower (or the Company, as guarantor, as
applicable) shall pay to the relevant Governmental Authority in accordance with
applicable law any current or future stamp, intangibles or documentary tTaxes or
any other excise or property tTaxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any other Loan Document that are
imposed by a Governmental Authority in a jurisdiction in which the relevant
Borrower or the Company is incorporated, organized, managed and controlled or
considered to have its seat or otherwise has a connection (other than as a
result of entering into this Agreement, performing any obligations hereunder,
receiving any payments hereunder or enforcing any rights hereunder) (“Other
Taxes”).
(c) The relevant Borrower (or the Company, as guarantor, as applicable) shall
jointly and severally indemnify each Lender (or participant) and each
Administrative Agent for the full amount of Non-Excluded Taxes and Other Taxes
paid by such Lender (or participant) or such Administrative Agent, as the case
may be, and any liability (including penalties, interest and expenses (including
reasonable attorney’s fees and expenses)) arising therefrom or with respect
thereto, whether or not such Non-Excluded Taxes or Other Taxes were correctly or
legally asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability prepared by a Lender, or an Administrative
Agent on its behalf and setting forth in reasonable detail the manner in which
such amount shall have been determined, absent manifest error, shall be final,
conclusive and binding for all purposes. Such indemnification shall be made
within 30 days after the date the Lender or the Administrative Agent, as the
case may be, makes written demand therefor, which written demand shall be made
within 180 days of the date such Lender or Administrative Agent receives written
demand for payment of such Taxes or Other Taxes from the relevant Governmental
AgencyAuthority.




--------------------------------------------------------------------------------

34


(d) If a Lender (or participant) or an Administrative Agent receives a refund in
respect of any Non-Excluded Taxes or Other Taxes as to which it has been
indemnified by the relevant Borrower or the Company, as guarantor, as
applicable, or with respect to which the relevant Borrower has paid Additional
Amounts pursuant to this Section 2.16, it shall within 30 days from the date of
such receipt pay over such refund to the relevant Borrower or the Company, as
guarantor, as applicable (but only to the extent of indemnity payments made, or
Additional Amounts paid, by the relevant Borrower or the Company, as guarantor,
as applicable under this Section 2.16 with respect to the Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Lender
(or participant) or such Administrative Agent and without interest (other than
interest paid by the relevant Governmental Authority with respect to such
refund); provided, however, that the relevant Borrower or the Company, as
guarantor, as applicable, upon the request of such Lender (or participant) or
such Administrative Agent, agrees to repay the amount paid over to the relevant
Borrower or the Company, as guarantor, as applicable (plus penalties, interest
or other charges) to such Lender (or participant) or such Administrative Agent
in the event such Lender (or participant) or such Administrative Agent is
required to repay such refund to such Governmental Authority.
(e) As soon as practicable after the date of any payment of Non-Excluded Taxes
or Other Taxes by the relevant Borrower to the relevant Governmental Authority,
the relevant Borrower will deliver to CBNA, at its addresses referred to in
Section 8.1, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing payment thereof.
(f) Without prejudice to the survival of any other agreement contained herein,
the agreements and obligations contained in this Section 2.16 shall survive the
payment in full of the principal of and interest on all Loans made hereunder.
(g) (i) Each Lender (or participant) that is a United States person as defined
in Section 7701(a)(30) of the Code shall deliver to the Company and CBNA two
copies of either United States Internal Revenue Service (“IRS”) Form W-9 (or
successor forms). Each Lender (or participant) that is not a United States
person as defined in Section 7701(a)(30) of the Code (a “Non‑U.S. Lender”) shall
deliver to the Company and CBNA two copies of either United States Internal
Revenue ServiceIRS Form W-8BEN, W-8BEN-E or W-8ECI (or any successor forms),
Form W-8IMY (or successor form) together with any applicable underlying IRS
forms, or, in the case of a Non‑U.S. Lender claiming exemption from U.S. Federal
withholding tax under Section 871(h) or 881(c) of the Code with respect to
payments of “portfolio interest”, a Forman IRS W-8-BEN or W-8BEN-E, or any
subsequent or substitute versions thereof or successors thereto (and a
certificate substantially in the form of Exhibit F representing that such
Non‑U.S. Lender is not a bank for purposes of Section 881(c)(3)(A) of the Code,
is not a 10 percent shareholder (within the meaning of Section 881(c)(3)(B) of
the Code) of the Company, is not a controlled foreign corporation related to the
Company (within the meaning of Section 881(c)(3)(C) of the Code) and is not
conducting a trade or business in the United States with which the relevant
interest payments are effectively connected), properly completed and duly
executed by such Non‑U.S. Lender claiming complete exemption from, or reduced
rate of, U.S. Federal withholding tax on payments by the Company under this
Agreement. Such forms shall be delivered by each Lender on or before the date it
becomes a party to this Agreement (or, in the case of a participant, on or
before the date such participant becomes a participant hereunder) and on or
before the date, if any, such Lender changes its applicable lending office by




--------------------------------------------------------------------------------

35


designating a different lending office (a “New Lending Office”). In addition,
each Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Lender. Notwithstanding any
other provision of this Section 2.16(g), a Non‑U.S. Lender shall not be required
to deliver any form pursuant to this Section 2.16(g) that such Non‑U.S. Lender
is not legally able to deliver.
(ii) If a payment made to a Lender (or participant) under any Loan Document
would be subject to U.S. federal withholding tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the applicable Borrower and CBNA, at
the time or times prescribed by law and at such time or times reasonably
requested by the applicable Borrower or CBNA, such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the applicable
Borrower or CBNA as may be necessary for such Borrower or CBNA to comply with
its obligations under FATCA, to determine that such Lender has or has not
complied with such Lender's obligations under FATCA or to determine the amount
to deduct and withhold from such payment.
(h) A Lender (or participant) that is entitled to an exemption from or reduction
of non-U.S. withholding tax under the law of the jurisdiction in which a
Borrowing Subsidiary is located, or any treaty to which such jurisdiction is a
party, with respect to payments under this Agreement shall deliver to the
Borrowing Subsidiary (with a copy to CBNA), at the time or times prescribed by
applicable law or reasonably requested by the Borrowing Subsidiary, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate,
provided that such Lender (or participant) is legally entitled to complete,
execute and deliver such documentation and in such Lender’s reasonable judgment
such completion, execution or submission would not materially prejudice the
legal position of such Lender (or participant).
(i) The relevant Borrower shall not be required to indemnify any Lender, or to
pay any Additional Amounts to any Lender, in respect of any withholding tax
pursuant to paragraph (a) or (c) above to the extent that (i) such withholding
tax is imposed by the United States and the obligation to withhold amounts with
respect to such withholding tax was in effect and would apply to amounts payable
to such Lender on the date such Lender became a party to this Agreement (or, in
the case of a participant, on the date such participant became a participant
hereunder) or, with respect to payments to a New Lending Office, the date such
Lender designated such New Lending Office with respect to a Loan or, with
respect to payments by a Borrower pursuant to a Competitive Loan, as of the date
the Company accepts a Competitive Bid pursuant to Section 2.4(d); provided,
however, that this clause (i) shall not apply to any Lender (or participant) if
the assignment, participation, transfer or designation of a New Lending Office
was made at the request of the relevant Borrower or was made pursuant to Section
2.192.18; and provided further, however, that this clause (i) shall not apply to
the extent the indemnity payment or Additional Amounts any Lender (or
participant) would be entitled to receive (without regard to this clause (i)) do
not exceed the indemnity payment or Additional Amounts that the Lender (or
participant) making the assignment, participation, transfer or designation of
such New Lending Office would have been entitled to receive in the absence of
such assignment, participation, transfer or designation, or (ii) the obligation
to pay such Additional Amounts




--------------------------------------------------------------------------------

36


would not have arisen but for a failure by such Lender (or participant) to
comply with the provisions of paragraph (g)(i) or (h) above. Notwithstanding
anything herein to the contrary, each Lender shall remain subject to the
obligations under Section 2.18.
(j) Any Lender (or participant) claiming any indemnity payment or Additional
Amounts payable pursuant to this Section 2.16 shall use reasonable efforts
(consistent with legal and regulatory restrictions) to file any certificate or
document reasonably requested in writing by the relevant Borrower or to change
the jurisdiction of its applicable lending office if the making of such a filing
or change would avoid the need for or reduce the amount of any such indemnity
payment or Additional Amounts that may thereafter accrue and would not, in the
sole determination of such Lender (or participant), be otherwise disadvantageous
to such Lender (or participant).
(k) Each Lender shall severally indemnify the Administrative Agents for any
Taxes (to the extent that the Company or any Borrowing Subsidiary has not
already indemnified the Agents for such Taxes and without limiting the
obligation of the Company and any Borrowing Subsidiary to do so) attributable to
such Lender that are paid or payable by either Administrative Agent in
connection with any Loan Document and any reasonable expenses arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. The indemnity under
this Section 2.16(k) shall be paid within 10 days after an Administrative Agent
delivers to the applicable Lender a certificate stating the amount of Taxes so
paid or payable by such Administrative Agent. Such certificate shall be
conclusive of the amount so paid or payable absent manifest error.
(l) Nothing contained in this Section 2.16 shall require any Lender (or
participant) or any Administrative Agent to make available any of its tax
returns (or any other information that it deems to be confidential or
proprietary).
SECTION 2.17.  Payments Generally; Pro Rata Treatment; Sharing of Set-offs. (a)
Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) prior to 3:00 p.m., local time at the place of
payment, on the date when due, in immediately available funds, without set-off
or counterclaim. Any amounts received after such time on any date may, in the
discretion of CBNA, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to CBNA at its offices at 399 Park Avenue, New York, New York, or
such other location as CBNA shall designate from time to time, except that
payments pursuant to Sections 2.14, 2.15, 2.16 and 8.5 shall be made directly to
the Persons entitled thereto. CBNA shall distribute any such payments received
by it for the account of any other Person to the appropriate recipient promptly
following receipt thereof. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in Dollars or, in the case of principal of and interest
on any Loan denominated in an Alternative Currency, the applicable Alternative
Currency, as the case may be. Except as provided in clause (c) below, each
payment or




--------------------------------------------------------------------------------

37


prepayment of principal or payment of interest in respect of a Borrowing of
Revolving Loans shall be allocated ratably among the parties entitled thereto.
(b) If at any time insufficient funds are received by and available to CBNA to
pay fully all amounts of principal, interest and fees then due hereunder, such
funds shall be applied (i) first, towards payment of interest and fees then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of interest and fees then due to such parties, and (ii) second, towards
payment of principal then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of principal then due to such parties.
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans resulting in such Lender receiving payment of a greater
proportion of the aggregate amount of its Revolving Loans and accrued interest
thereon than the proportion received by any other Lender, then the Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Revolving Loans of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by any Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans to any assignee or
participant. Each Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Borrower in the amount
of such participation.
(d) Unless CBNA shall have received notice from a Borrower prior to the date on
which any payment is due to CBNA for the account of the Lenders hereunder that
such Borrower will not make such payment, CBNA may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders the amount due. In such event, if
such Borrower has not in fact made such payment, then each of the Lenders
severally agrees to repay to CBNA forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to CBNA,
at the OvernightNYFRB Rate in effect from time to time.
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.6(b) or 2.17(d), then CBNA may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by CBNA for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid.




--------------------------------------------------------------------------------

38


SECTION 2.18.  Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to file any certificate or document requested by the Company
(consistent with legal and regulatory restrictions), to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such filing, designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.14 or 2.16, as the case may be, in the future and (ii) would not
otherwise be disadvantageous to such Lender.
(b) If any Lender requests compensation under Section 2.14, or if any Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes a Defaulting Lender, then such Borrower may, upon notice to such
Lender and CBNA, require such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in Section 8.4),
all its interests, rights and obligations under this Agreement (other than any
outstanding Competitive Loans held by it and any and all rights and interests
related thereto) to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that (i) such Borrower shall have received the prior written consent of the
Administrative Agents which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans (other than Competitive Loans), accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or such Borrower (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments.
SECTION 2.19.  Borrowing Subsidiaries. The Company may designate any Wholly
Owned Subsidiary of the Company as a Borrowing Subsidiary upon ten Business Days
notice to CBNA on behalf of the Lenders (such notice to include the name,
primary business address and tax identification number of such proposed
Borrowing Subsidiary and any other information reasonably requested by the
Administrative Agents pursuant to the Patriot Act). Upon proper notice and the
receipt by CBNA of a Borrowing Subsidiary Agreement executed by such a Wholly
Owned Subsidiary and the Company, such Wholly Owned Subsidiary shall be a
Borrowing Subsidiary and a party to this Agreement. A Subsidiary shall cease to
be a Borrowing Subsidiary hereunder at such time as no Loans, fees or any other
amounts due in connection therewith pursuant to the terms hereof shall be
outstanding to such Subsidiary and such Subsidiary and the Company shall have
executed and delivered to CBNA a Borrowing Subsidiary Termination; provided
that, notwithstanding anything herein to the contrary, no Borrowing Subsidiary
shall cease to be a Borrowing Subsidiary solely because it no longer is a Wholly
Owned Subsidiary of the Company so long as such Borrowing Subsidiary and the
Company shall not have executed and delivered to CBNA a Borrowing Subsidiary
Termination and the Company’s guarantee of the Borrowing Subsidiary Obligations
of such Borrowing Subsidiary pursuant to Section 8.16 has not been released.
Following the giving of any notice pursuant to this Section 2.19, if the
designation of a Subsidiary as a Borrowing Subsidiary




--------------------------------------------------------------------------------

39


obligates the Administrative Agents or any Lender to comply with “know your
customer” or similar identification procedures in circumstances where the
necessary information is not already available to it, the Company shall,
promptly upon the request of an Administrative Agent or any Lender, supply such
documentation and other evidence as is reasonably requested by such
Administrative Agent or such Lender in order for such Administrative Agent or
such Lender to carry out and be satisfied it has complied with the results of
all necessary “know your customer” or other similar checks under all applicable
laws and regulations.
If the Company shall designate as a Borrowing Subsidiary hereunder any
Subsidiary not organized under the laws of the United States or any State
thereof, any Lender unable to lend to such Borrowing Subsidiary due to
applicable law or regulation may, with prior written notice to the
Administrative Agents and the Company, fulfill its Commitment by causing an
Affiliate of such Lender organized in the same jurisdiction as such Subsidiary
or another foreign jurisdiction agreed to by such Lender and the Company, to act
as the Lender in respect of such Borrowing Subsidiary, and such Lender shall, to
the extent of Loans made to such Borrowing Subsidiary, be deemed for all
purposes hereof to have satisfied its Commitment hereunder in respect of such
Borrowing Subsidiary.
As soon as practicable after receiving notice from the Company or the
Administrative Agents of the Company’s intent to designate a Subsidiary as a
Borrowing Subsidiary, and in any event no later than five Business Days after
the delivery of such notice, for a Borrowing Subsidiary that is organized under
the laws of a jurisdiction other than of the United States or a political
subdivision thereof, any Lender that may not legally lend to, establish credit
for the account of and/or do any business whatsoever with such Subsidiary
directly or through an Affiliate of such Lender as provided in the immediately
preceding paragraph (a “Protesting Lender”) shall so notify the Company and the
Administrative Agents in writing. With respect to each Protesting Lender, the
Company shall, effective on or before the date that such Borrowing Subsidiary
shall have the right to borrow hereunder, either (A) notify the Administrative
Agents and such Protesting Lender that the Commitment of such Protesting Lender
shall be terminated and replaced with the Commitments of one or more other
Lenders or assignees which agree to provide such replacement Commitments (in
each case selected by the Company and approved by CBNA, such approval not to be
unreasonably withheld); provided that such Protesting Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee(s) (to the extent of such outstanding principal and accrued
interest and fees) or the Company or the relevant Borrowing Subsidiary (in the
case of all other amounts), or (B) cancel its request to designate such
Subsidiary as a “Borrowing Subsidiary” hereunder.
SECTION 2.20.  Prepayments Required Due to Currency Fluctuation.
(a) Not later than 1:00 P.M., New York City time, on the last Business Day of
each fiscal quarter or at such other time as is reasonably determined by CBNA
(the “Calculation Time”), CBNA shall determine the Dollar Equivalent of the
aggregate Revolving Credit Exposures and the aggregate Competitive Loans as of
such date.




--------------------------------------------------------------------------------

40


(b) If at the Calculation Time, the Dollar Equivalent of the aggregate Revolving
Credit Exposure and the aggregate Competitive Loans exceeds the Commitment by 5%
or more, then within five Business Days after notice thereof to the Borrower
from CBNA, the Borrower shall prepay Revolving Loans (or cause any Borrowing
Subsidiary to make such prepayment) in an aggregate principal amount at least
equal to the lesser of (i) such excess and (ii) the aggregate principal amount
of Revolving Loans. Nothing set forth in this Section 2.20(b) shall be construed
to require CBNA to calculate compliance under this Section 2.20(b) other than at
the times set forth in Section 2.20(a).
SECTION 2.21.  Defaulting Lenders
Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.11(a); and
(b) the Commitment and Revolving Credit Exposure of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 8.7); provided, that this clause (b)
shall not apply to the vote of a Defaulting Lender in the case of an amendment,
waiver or other modification requiring the consent of such Lender or each Lender
affected thereby.
No non-Defaulting Lender shall have any obligation to fund any portion of a Loan
which a Defaulting Lender has failed to fund.
ARTICLE III
Representations and Warranties
The Company represents and warrants to each of the Lenders and each of the
Administrative Agents that:
SECTION 3.1.  Organization; Powers. Each Borrower (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) has all requisite power and authority to own its property and
assets and to carry on its business as now conducted and as proposed to be
conducted and (c) is qualified to do business in every jurisdiction where such
qualification is required, except where the failure so to qualify would not
result in a Material Adverse Effect. Each Borrower has the corporate power and
authority to execute and deliver this Agreement (or, in the case of the
Borrowing Subsidiaries, the Borrowing Subsidiary Agreements), to perform its
obligations under this Agreement and to borrow hereunder.
SECTION 3.2.  Authorization. The Transactions (a) are within each Borrower’s
corporate powers and have been duly authorized by all requisite corporate action
and (b) will not




--------------------------------------------------------------------------------

41


(i) violate (A) any provision of any law, statute, rule or regulation
(including, without limitation, the Margin Regulations), (B) any provision of
the certificate of incorporation or other constitutive documents or by‑laws of
the Company or any Subsidiary, (C) any order of any Governmental Authority or
(D) any provision of any indenture, agreement or other instrument to which the
Company or any Subsidiary is a party or by which it or any of its property is or
may be bound, (ii) be in conflict with, result in a breach of or constitute
(alone or with notice or lapse of time or both) a default under any such
indenture, agreement or other instrument or (iii) result in the creation or
imposition of any lien upon any property or assets of the Company or any
Subsidiary other than, in the case of clauses (i)(A), (i)(C), (i)(D), (ii) and
(iii), any such violations, conflicts, breaches, defaults or liens that,
individually or in the aggregate, would not have a Material Adverse Effect.
SECTION 3.3.  Enforceability. Each Loan Document constitutes or, when executed
and delivered, will constitute a legal, valid and binding obligation of each
Borrower party thereto, enforceable in accordance with its terms (subject, as to
enforceability, to applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity)).
SECTION 3.4.  Governmental Approvals. No action, consent or approval of,
registration or filing with or other action by any Governmental Authority is
required in connection with the Transactions.
SECTION 3.5.  Financial Statements; No Material Adverse Effect. (a) The Company
has heretofore furnished to the Administrative Agents and the Lenders copies of
(i) its audited consolidated financial statements for the years ended December
31, 2009 and December 31, 2010, respectively, which were included in its annual
report on Form 10-K as filed with the SEC under the Exchange Act on February 18,
2011 (the “10-K”) and (ii) its unaudited consolidated financial statements for
the quarters ended March 31, 2011 and June 30, 2011 which were included in its
Quarterly Reports on Form 10-Q, as filed with the SEC under the Exchange Act on
April 28, 2011 and July 28, 2011, respectively (the “10-Qs”). Such financial
statements present fairly, in all material respects, the financial condition and
the results of operations of the Company and the Subsidiaries, taken as a whole,
as of, and for accounting periods ending on, such dates in accordance with GAAP
(subject, in the case of unaudited statements, to normal year-end audit
adjustments and the absence of footnotes).
(b) Since December 31, 2010, there has been no material adverse effect on the
business, results of operations, properties or financial condition of the
Company and its consolidated Subsidiaries, taken as a whole; provided, that no
representation or warranty is made with respect to matters disclosed in the most
recent 10-K or in any 10-Q or current report on Form 8-K filed with the SEC
under the Exchange Act subsequent to December 31, 2010.
SECTION 3.6.  Litigation; Compliance with Laws. (a) Except as disclosed in
either the most recent 10‑K or the most recent 10-Q filed by the Company, as of
the date hereof, there are no actions, proceedings or investigations filed or
(to the knowledge of the Company) threatened against the Company or any
Subsidiary in any court or before any Governmental Authority or arbitration
board or tribunal which question the validity or legality of this




--------------------------------------------------------------------------------

42


Agreement, the Transactions or any action taken or to be taken pursuant to this
Agreement and no order or judgment has been issued or entered restraining or
enjoining the Company from the execution, delivery or performance of this
Agreement nor is there any other action, proceeding or investigation filed or
(to the knowledge of the Company) threatened against the Company or any
Subsidiary in any court or before any Governmental Authority or arbitration
board or tribunal which would be reasonably likely to result in a Material
Adverse Effect.
(b) Neither the Company nor any Subsidiary is in violation of any law, rule or
regulation, or in default with respect to any judgment, writ, injunction or
decree of any Governmental Authority, where such violation or default would be
reasonably likely to result in a Material Adverse Effect.
SECTION 3.7.  Federal Reserve Regulations. No part of the proceeds of any Loan
will be used, whether directly or indirectly, and whether immediately,
incidentally or ultimately, for any purpose which entails a violation of, or
which is inconsistent with, the provisions of the Margin Regulations.
SECTION 3.8.  Use of Proceeds. All proceeds of the Loans shall be used for the
purposes referred to in the recitals to this Agreement.
SECTION 3.9.  Taxes. The Company and the Subsidiaries have filed or caused to be
filed all Federal and material state, local and foreign Tax returns which are
required to be filed by them, and have paid or caused to be paid all Taxes shown
to be due and payable on such returns or on any assessments received by any of
them, other than any Taxes or assessments the validity of which is being
contested in good faith by appropriate proceedings, and with respect to which
appropriate accounting reserves have, to the extent required by GAAP, been set
aside.
SECTION 3.10.  Employee Benefit Plans. Except as would not have a Material
Adverse Effect (a) the present aggregate value of accumulated benefit
obligations of (i) all Plans and (ii) all foreign employee pension benefit plans
maintained by the Company and its Subsidiaries based on those assumptions used
for disclosure of such obligations in corporate financial statements in
accordance with GAAP, did not, as of the most recent statements available,
exceed the aggregate value of the assets for all such plans, (b) no ERISA
Termination Event has occurred and (c) each Plan has been established and
administered in accordance with its terms and in compliance with the applicable
provisions of ERISA, the Code and other applicable laws, rules and regulations.
SECTION 3.11.  Environmental and Safety Matters. Other than exceptions to any of
the following that would not reasonably be expected to have a Material Adverse
Effect: (i) the Company and the Subsidiaries comply and have complied with all
applicable Environmental and Safety Laws; (ii) there are and have been no
releases or threatened releases of Hazardous Substances at any property owned,
leased or operated by the Company now or in the past, or at any other location,
that could reasonably be expected to result in liability of the Company or any
Subsidiary under any Environmental and Safety Law; (iii) to the knowledge of the
Company and the Subsidiaries, there are no past, present, or anticipated future
events, conditions, circumstances, practices, plans, or legal requirements that
could reasonably be expected to prevent the Company or any of the Subsidiaries
from, or increase the costs to the Company or




--------------------------------------------------------------------------------

43


any of the Subsidiaries of, complying with applicable Environmental and Safety
Laws or obtaining or renewing all material permits, approvals, authorizations,
licenses or permissions required of any of them pursuant to any such law; and
(iv) neither the Company nor any of the Subsidiaries has retained or assumed by
contract or operation of law, any liability, fixed or contingent, under any
Environmental and Safety Law. This Section 3.11 sets forth the sole
representations of the Company with respect to matters arising under
Environmental and Safety Laws.
SECTION 3.12.  Properties. (a) Each of the Company and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
that are necessary to the operation of the business of the Company and its
Subsidiaries taken as a whole, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted or to
utilize such properties for their intended purposes or where failure to have
such good title or valid leasehold interests would not reasonably be expected to
have a Material Adverse Effect.
(b) Each of the Company and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property that
are necessary to the operation of the business of the Company and its
Subsidiaries taken as a whole, and the use thereof by the Company and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.13.  Investment and Holding Company Status. Neither the Company nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.
SECTION 3.14.  Sanctions, Anti-Corruption, and Anti-Money Laundering Laws. None
of the Company or any of its Subsidiaries, nor any director or officer thereof,
nor, to the knowledge of the Company, any employee, agent or affiliate of the
Company or any of its Subsidiaries is, or is owned or controlled by Persons that
are: (i) the target of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control or the U.S.
Department of State, the United Nations Security Council, the European Union,
any European member state or Her Majesty’s Treasury (collectively, “Sanctions”),
or (ii) located, organized or resident in a country, region or territory that
is, or whose government is, the target of Sanctions (currently, Crimea, Cuba,
Iran, North Korea, Sudan and Syria). Except as disclosed in the most recent 10-K
filed by the Company, the Company and its Subsidiaries and their respective
directors, officers and employees and, to the knowledge of the Company, agents
are in compliance in all material respects with all applicable Sanctions and
with the Foreign Corrupt Practices Act of 1977, as amended, and all other
applicable anti-corruption laws (“Anti-Corruption Laws”). To the Company’s
knowledge, none of the Company or any of its Subsidiaries (i) is in violation of
any Anti-Money Laundering Laws, (ii) is under any investigation by any
Governmental Authority with respect to any Anti-Money Laundering Laws, (iii) has
been assessed civil penalties under any Anti-Money Laundering Laws or (iv) has
had any of its funds seized or forfeited in any action under any Anti-Money
Laundering Laws, in each case, that could, in the aggregate, reasonably be
expected to result in a Material Adverse Effect. The Company has implemented and
maintains in effect policies and procedures




--------------------------------------------------------------------------------

44


reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws, applicable Sanctions and Anti-Money Laundering Laws.
ARTICLE IV
Conditions
SECTION 4.1.  Effective Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 8.7):
(a) CBNA (or its counsel) shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to CBNA (which may include email or telecopy
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.
(b)   CBNA shall have received a favorable written opinion (addressed to the
Administrative Agents and the Lenders and dated the Effective Date) of Katherine
R. Kelly, Esq., Vice President, Assistant General Counsel and Assistant
Corporate Secretary of the Company, to the effect set forth in Exhibit C. The
Company hereby requests such counsel to deliver such opinion.
(c)   CBNA shall have received such customary documents and certificates as CBNA
or its counsel may reasonably request relating to the organization, existence
and good standing of the Company, the authorization of the Transactions and any
other legal matters relating to the Company, this Agreement or the Transactions,
all in form and substance reasonably satisfactory to the Administrative Agents
and their counsel.
(d)   CBNA shall have received a certificate, dated the Effective Date and
signed by the President, a Vice President or a Financial Officer of the Company,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.2.
(e)   The Administrative Agents shall have received all fees and other amounts
earned, due and payable on or prior to the Effective Date, including, to the
extent invoiced not less than two Business Days before the Effective Date,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Company hereunder.
(f) The Company’s $2,000,000,000 Five Year Competitive Advance and Revolving
Credit Agreement, dated as of December 21, 2006, shall have been terminated and
all amounts owed thereunder shall have been paid in full.
CBNA shall notify the Company and the Lenders of the Effective Date, and such
notice shall be conclusive and binding.
SECTION 4.2.  Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (other than a Borrowing made solely to refinance




--------------------------------------------------------------------------------

45


outstanding Borrowings that does not increase the aggregate principal amount of
the Loans of any Lender outstanding) is subject to the satisfaction of the
following conditions:
(a)   The representations and warranties of the Company set forth in this
Agreement (other than those set forth in Sections 3.5(b), 3.6(a), 3.10 and 3.11
on any date other than the Effective Date) shall be true and correct in all
material respects (provided that such representations and warranties qualified
as to materiality shall be true and correct) on and as of the date of such
Borrowing with the same effect as though made on and as of such date, except to
the extent such representations and warranties expressly relate to an earlier
date, in which case those representations and warranties will be true and
correct as of such earlier date.
(b)   At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Company on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
SECTION 4.3.  Initial Borrowing by Each Borrowing Subsidiary. The obligation of
each Lender to make a Loan on the occasion of the first Borrowing by each
Borrowing Subsidiary is subject to the satisfaction of the condition that CBNA
(or its counsel) shall have received a Borrowing Subsidiary Agreement properly
executed by such Borrowing Subsidiary and the Company.
ARTICLE V
Covenants
Affirmative Covenants. The Company covenants and agrees with each Lender and
each Administrative Agent that so long as this Agreement shall remain in effect
or the principal of or interest on any Loan, any fees or any other amounts
payable hereunder shall be unpaid, unless the Required Lenders shall otherwise
consent in writing, it will, and will cause each of the Subsidiaries to:
SECTION 5.1.  Existence. Do or cause to be done all things necessary to preserve
and keep in full force and effect its corporate existence and its rights and
franchises that are material to the business of the Company and its Subsidiaries
as a whole, except as expressly permitted under Section 5.95.10 and except, in
the case of any Subsidiary, where the failure to do so would not result in a
Material Adverse Effect.
SECTION 5.2.  Business and Properties. Comply in all respects with all
applicable laws, rules, regulations and orders of any Governmental Authority
(including Environmental and Safety Laws and ERISA), whether now in effect or
hereafter enacted except instances that could not, in the aggregate, reasonably
be expected to result in a Material Adverse Effect; and at all times maintain
and preserve all property material to the conduct of the business of the Company
and its Subsidiaries as a whole and keep such property in good repair, working
order and condition (ordinary wear and tear and damage by casualty or
condemnation excepted) and from time to time make, or cause to be made, all
needful and proper repairs, renewals,




--------------------------------------------------------------------------------

46


additions, improvements and replacements thereto necessary in order that the
business carried on in connection therewith may be properly conducted at all
times, except where the failure to do so would not result in a Material Adverse
Effect.
SECTION 5.3.  Financial Statements, Reports, Etc. Furnish to the Administrative
Agents and each Lender:
(a)   within 95 days after the end of each fiscal year, its annual report on
Form 10‑K as filed with the SEC, including its consolidated balance sheet and
the related consolidated earnings statement showing its consolidated financial
condition as of the close of such fiscal year and the consolidated results of
its operations during such year, all audited by Deloitte & Touche LLP or other
independent certified public accountants of recognized national standing
selected by the Company;
(b)   within 50 days after the end of each of the first three fiscal quarters of
each fiscal year, its quarterly report on Form 10‑Q as filed with the SEC,
including its unaudited consolidated balance sheet and related consolidated
earnings statement, showing its consolidated financial condition as of the close
of such fiscal quarter and the consolidated results of its operations during
such fiscal quarter and the then elapsed portion of the fiscal year (and each
delivery of such statements shall be deemed a representation that such
statements fairly present the Company’s financial condition and results of
operations on a consolidated basis in accordance with GAAP, subject to normal
year-end audit adjustments and the absence of footnotes); and
(c)   promptly, from time to time, such other information as any Lender shall
reasonably request through CBNA.
Information required to be delivered pursuant to clauses (a) – (b) of this
Section 5.3 shall be deemed to have been effectively delivered (including for
purposes of Section 8.1(b)) on the date on which such information has been
posted on the SEC website on the Internet at sec.gov/edaux/searches.htm (or any
successor website), on the Company’s IntraLinks site at intralinks.com or at
another relevant website accessible by the Lenders without charge. Information
required to be delivered pursuant to clause (c) of this Section 5.3 shall be
deemed to have been effectively delivered (including for the purposes of Section
8.1(b)) on the date on which the Company provides notice to CBNA (which notice
CBNA shall promptly provide to the requesting Lenders) that such information has
been provided in accordance with the preceding sentence or on the date on which
the Company actually delivers such information to CBNA (and CBNA will promptly
deliver such information to the requesting Lenders).
SECTION 5.4.  Insurance. Keep its insurable properties adequately insured at all
times by financially sound and reputable insurers (which may include captive
insurers), and maintain such other insurance or self insurance, to such extent
and against such risks, including fire and other risks insured against by
extended coverage, as is customary with companies similarly situated and in the
same or similar businesses.
SECTION 5.5.  Obligations and Taxes. Pay and discharge promptly when due all
material taxes, assessments and governmental charges imposed upon it or upon its
income or




--------------------------------------------------------------------------------

47


profits or in respect of its property, in each case before the same shall become
delinquent or in default and before penalties accrue thereon, unless and to the
extent that the same are being contested in good faith by appropriate
proceedings and adequate reserves with respect thereto shall, to the extent
required by GAAP, have been set aside, or the failure to so pay and discharge
would not be reasonably likely to result in a Material Adverse Effect.
SECTION 5.6.  Litigation and Other Notices. Give CBNA written notice of the
following within five Business Days after any executive officer of the Company
obtains knowledge thereof:
(a)   the filing or commencement of any action, suit or proceeding which the
Company reasonably expects to result in a Material Adverse Effect; and
(b)   any Event of Default, specifying the nature and extent thereof and the
action (if any) which is proposed to be taken with respect thereto.
SECTION 5.7.  Books and Records.. Keep proper books of record and account in
which full, true and correct entries are made of all material dealings and
transactions in relation to its business and activities.
SECTION 5.8.  Ratings..
Maintain at all times a senior unsecured non-credit-enhanced long term debt
rating from either S&P or Moody’s.
SECTION 5.9.  Compliance with Laws. Maintain in effect policies and procedures
reasonably designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.
Negative Covenants. The Company covenants and agrees with each Lender and each
Administrative Agent that so long as this Agreement shall remain in effect or
the principal of or interest on any Loan, any fees or any other amounts payable
hereunder shall be unpaid, unless the Required Lenders shall otherwise consent
in writing, it will not, and will not permit any of the Subsidiaries to:
SECTION 5.95.10.  Consolidations, Mergers, and Sales of Assets. In the case of
the Company (a) consolidate or merge with or into any other Person or liquidate,
wind up or dissolve (or suffer any liquidation or dissolution) or (b) sell, or
otherwise transfer (in one transaction or a series of transactions), or permit
any Subsidiary to sell, or otherwise transfer (in one transaction or a series of
transactions), all or substantially all of the assets of the Company and the
Subsidiaries, taken as a whole, to any other Person; provided that the Company
may merge or consolidate with another Person if (A) the Company is the
corporation surviving such merger and (B) immediately after giving effect to
such merger or consolidation, no Default or Event of Default shall have occurred
and be continuing.
SECTION 5.105.11.  Liens. Create, assume or suffer to exist any Lien upon any
Restricted Property to secure any Debt of the Company, any Subsidiary or any
other Person,




--------------------------------------------------------------------------------

48


without making effective provision whereby the Loans that may then or thereafter
be outstanding shall be secured by such Lien equally and ratably with (or prior
to) such Debt for so long as such Debt shall be so secured, except that the
foregoing shall not prevent the Company or any Subsidiary from creating,
assuming or suffering to exist any of the following Liens:
(a)  Liens existing on the date hereof;
(b)   any Lien existing on property owned or leased by any Person at the time it
becomes a Subsidiary or is merged into the Company;
(c)   any Lien existing on property at the time of the acquisition thereof by
the Company or any Subsidiary;
(d)   any Lien to secure any Debt incurred prior to, at the time of, or within
12 months after the acquisition of any Restricted Property for the purpose of
financing all or any part of the purchase price thereof and any Lien to the
extent that it secures Debt which is in excess of such purchase price and for
the payment of which recourse may be had only against such Restricted Property
or the proceeds thereof;
(e)   any Lien to secure any Debt incurred prior to, at the time of, or within
12 months after the completion of the construction, alteration, repair or
improvement of any Restricted Property for the purpose of financing all or any
part of the cost thereof and any Lien to the extent that it secures Debt which
is in excess of such cost and for the payment of which recourse may be had only
against such Restricted Property or the proceeds thereof;
(f)   any Liens securing Debt of a Subsidiary owing to the Company or to another
Subsidiary;
(g) any Liens securing industrial development, pollution control or similar
revenue bonds;
(h) any Liens incurred in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other types of social security
benefits or to secure the performance of tenders, bids, leases, contracts,
statutory obligations or similar obligations;
(i) any Liens arising from licenses, sublicenses, leases and subleases granted
to others by the Company or any Subsidiary;
(j) any Liens arising by operation of law in connection with judgments,
attachments or awards which are not an Event of Default under Article VI;
(k) any Liens imposed by law for taxes, assessments, levies or charges of any
Governmental Authority for claims not yet due or which are being contested in
good faith by appropriate proceedings and with respect to which adequate
reserves or other appropriate provisions are being maintained in accordance with
GAAP;




--------------------------------------------------------------------------------

49


(l) any Liens of landlords, carriers, warehousemen, consignors, mechanics,
materialmen and other Liens imposed by law or that arise from operation of law
and securing obligations that are not overdue by more than 30 days or are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP;
(m) easements (including, without limitation, reciprocal easement agreements and
utility agreements), rights-of-way, covenants, reservations, encroachments, land
use restrictions or encumbrances, which do not interfere materially with the
ordinary conduct of the business of the Company or any Subsidiary, as the case
may be, or their ordinary utilization of the Restricted Property;
(n) zoning, building codes and other land use law or regulations regulating the
use or occupancy of the Company’s or any Subsidiary’s property or the activities
conducted thereon which are imposed by any gGovernmental aAuthority having
jurisdiction over such property which are not violated by the current use or
occupancy of such property in the operation of the business conducted thereon;
(o) security provided to secure liabilities to insurance carriers or self
insurance arrangements in the ordinary course of business;
(p) any extension, renewal or replacement (or successive extensions, renewals or
replacements) in whole or in part of any Lien referred to in clauses (a) through
(o) above, so long as the principal amount of the Debt secured thereby does not
exceed the principal amount of Debt so secured at the time of such extension,
renewal or replacement (except that, where an additional principal amount of
Debt is incurred to provide funds for the completion of a specific project, the
additional principal amount, and any related financing costs, may be secured by
the Lien as well) and such Lien is limited to the same property subject to the
Lien so extended, renewed or replaced (and improvements on such property); and
(q) any Lien not permitted by clauses (a) through (p) above securing Debt which,
together with the aggregate outstanding principal amount of all other Debt of
the Company and its Subsidiaries owning Restricted Property which would
otherwise be subject to the foregoing restrictions and the aggregate Value of
existing Sale and Leaseback Transactions which would be subject to the
restrictions of Section 5.115.12 but for this clause (q), does not at any time
exceed 15% of Consolidated Net Tangible Assets.
SECTION 5.115.12.  Limitation on Sale and Leaseback Transactions. Enter into any
Sale and Leaseback Transaction, or permit any Subsidiary owning Restricted
Property to do so, unless either:
(a)  the Company or such Subsidiary would be entitled to incur Debt, in a
principal amount at least equal to the Value of such Sale and Leaseback
Transaction, which is secured by Liens on the property to be leased (without
equally and ratably securing the Loans) without violating Section 5.105.11, or
(b)   the Company, during the six months immediately following the effective
date of such Sale and Leaseback Transaction, causes to be applied to (A) the
acquisition of




--------------------------------------------------------------------------------

50


Restricted Property or (B) the voluntary retirement of Funded Debt (whether by
redemption, defeasance, repurchase, or otherwise) an amount equal to the Value
of such Sale and Leaseback Transaction.
SECTION 5.13.  Sanctions
. Directly or, to the Company’s knowledge, indirectly, use the proceeds of the
Loans, and shall procure that none of it or their directors, officers, employees
or agents directly or, to the Company’s knowledge, indirectly, use the proceeds
of the Loans (i) to fund, finance or facilitate any activities or business of or
with any Person that is, or is owned or controlled by Persons that are, or in
any country, region or territory, that, at the time of such funding, financing
or facilitating is, or whose government is, the target of Sanctions, or (ii) in
any other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans, whether as lender,
underwriter, advisor, investor, or otherwise).
SECTION 5.14.  Anti-Corruption Laws
. Use any part of the proceeds of the Loans, directly or indirectly, and shall
procure that none of it or their directors, officers, employees or agents
directly or, to the Company’s knowledge, indirectly, use the proceeds of the
Loans in furtherance of an offer, payment, promise to pay, or authorization of
the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws.
ARTICLE VI
Events of Default
In case of the happening of any of the following events (each an “Event of
Default”):
(a)  any representation or warranty made or deemed made in or in connection with
the execution and delivery of this Agreement or the Borrowings hereunder or
under any Borrowing Subsidiary Agreement shall prove to have been false or
misleading in any material respect when so made, deemed made or furnished;
(b)  default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;
(c)  default shall be made in the payment of any interest on any Loan or any fee
or any other amount (other than an amount referred to in paragraph (b) above)
due hereunder, when and as the same shall become due and payable, and such
default shall continue unremedied for a period of three Business Days;
(d)  default shall be made in the due observance or performance of any covenant,
condition or agreement contained in (i) Section 5.1 (solely with respect to the
corporate existence of the Borrower (which shall, for the avoidance of doubt,
not include the failure to remain in good standing under the laws of the
jurisdiction of its organization)), (ii) Section 5.6 and such




--------------------------------------------------------------------------------

51


default shall continue unremedied for a period of five Business Days after
actual knowledge thereof by a Financial Officer, or (iii) Section 5.9, 5.10 or,
5.11, 5.12, 5.13 or 5.14;
(e)  default shall be made in the due observance or performance of any covenant,
condition or agreement contained herein (other than those specified in (b), (c)
or (d) above) and such default shall continue unremedied for a period of 30 days
after notice thereof from any Administrative Agent or any Lender to the Company;
(f)  the Company or any Subsidiary shall (i) fail to pay any principal or
interest, regardless of amount, due in respect of one or more items of Debt in
an aggregate principal amount greater than or equal to $100,000,000, when and as
the same shall become due and payable (giving effect to any applicable grace
period), or (ii) fail to observe or perform any other term, covenant, condition
or agreement contained in any agreement or instrument evidencing or governing
any such Debt if the effect of any failure referred to in this clause (ii) is to
cause such Debt to become due prior to its stated maturity;
(g)  an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of the Company or any Borrowing Subsidiary, or of a substantial part of
the property or assets of the Company or any Borrowing Subsidiary, under
Title 11 of the United States Code, as now constituted or hereafter amended, or
any other Federal or state bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Borrowing Subsidiary or
for a substantial part of the property or assets of the Company or any Borrowing
Subsidiary or (iii) the winding up or liquidation of the Company or any
Borrowing Subsidiary; and such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(h)  the Company or any Borrowing Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal or
state bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (g) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Borrowing Subsidiary or
for a substantial part of the property or assets of the Company or any Borrowing
Subsidiary, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors, (vi) become unable, admit in writing its inability or fail
generally to pay its debts as they become due or (vii) take any action for the
purpose of effecting any of the foregoing; or
(i)  one or more judgments for the payment of money in an aggregate amount equal
to or greater than $100,000,000 (exclusive of any amount thereof covered by
insurance) shall be rendered against the Company, any Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
60 consecutive days during which execution shall not be effectively stayed (for
this purpose, a judgment shall be effectively stayed during a period




--------------------------------------------------------------------------------

52


when it is not yet due and payable), or any action shall be legally taken by a
judgment creditor to levy upon assets or properties of the Company or any
Subsidiary to enforce any such judgment;
(j)  (i) a Plan of the Company or any Borrowing Subsidiary shall fail to
maintain the minimum funding standard required by Section 412 of the Code for
any plan year or a waiver of such standard is sought or granted under
Section 412(c) of the Code, or (ii) an ERISA Termination Event shall have
occurred or (iii) the Company or any Borrowing Subsidiary or an ERISA Affiliate
has incurred or is reasonably likely to incur a liability to or on account of a
Plan under Section 4062, 4063, 4064, 4201 or 4204 of ERISA, or (iv) the Company
or any Borrowing Subsidiary or any ERISA Affiliate shall engage in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the United States Department of Labor, or
(v) the Company or any Borrowing Subsidiary or any ERISA Affiliate shall fail to
pay any required installment or any other payment required to be paid by such
entity under Section 412 or 430 of the Code on or before the due date for such
installment or other payment, or (vi) the Company or any Borrowing Subsidiary or
any ERISA Affiliate shall fail to make any contribution or payment to any
Multiemployer Plan which the Company or any Borrowing Subsidiary or any ERISA
Affiliate is required to make under any agreement relating to such Multiemployer
Plan or any law pertaining thereto, and there shall result from any such event
or events set forth in clauses (i) through (vi) of this paragraph either a
liability or a material risk of incurring a liability to the PBGC, a Plan or a
Multiemployer Plan which liability will have a Material Adverse Effect;
(k)  a Change in Control shall occur; or
(l)  at any time while a Borrowing Subsidiary Agreement is in effect, the
guarantee in Section 8.16 shall cease to be, or shall be asserted by the Company
not to be, a valid and binding obligation on the part of the Company;
then, and in every such event (other than an event with respect to the Company
described in paragraph (g) or (h) above), and at any time thereafter during the
continuance of such event, CBNA, at the request of the Required Lenders, shall,
by notice to the Company or any Borrowing Subsidiary (which notice to a
Borrowing Subsidiary may be given to the Company), take either or both of the
following actions, at the same or different times: (i) terminate forthwith the
Commitments and (ii) declare the Loans then outstanding to be forthwith due and
payable in whole or in part, whereupon the principal of the Loans so declared to
be due and payable, together with accrued interest thereon and any unpaid
accrued fees and all other liabilities of the Company or any Borrowing
Subsidiary accrued hereunder, shall become forthwith due and payable, without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived anything contained herein to the contrary
notwithstanding; and, in any event with respect to the Company described in
paragraph (g) or (h) above, the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued fees and all other liabilities of the Company and
the Borrowing Subsidiaries accrued hereunder shall automatically become due and
payable, without presentment, demand, protest or any other notice of any kind,
all of which are hereby expressly waived anything contained herein to the
contrary notwithstanding.




--------------------------------------------------------------------------------

53


ARTICLE VII
The Administrative Agents
In order to expedite the transactions contemplated by this Agreement, each of
JPMorgan Chase Bank, N.A. and Citibank, N.A. is hereby appointed to act as an
Administrative Agent on behalf of the Lenders and CBNA is hereby appointed to
act as Advance Agent on behalf of the Lenders. Each of the Lenders hereby
irrevocably authorizes each Administrative Agent (which term, for purposes of
this Article VII, shall be deemed to include the Advance Agent) to take such
actions on behalf of such Lender or holder and to exercise such powers as are
specifically delegated to the Administrative Agents or an Administrative Agent
individually, as the case may be, by the terms and provisions hereof, together
with such actions and powers as are reasonably incidental thereto. CBNA is
hereby expressly authorized by the Lenders, without hereby limiting any implied
authority, (a) to receive on behalf of the Lenders all payments of principal of
and interest on the Loans and all other amounts due to the Lenders hereunder,
and promptly to distribute to each Lender its proper share of each payment so
received; (b) to give notice on behalf of each of the Lenders to the Company or
any Borrowing Subsidiary of any Event of Default of which CBNA has actual
knowledge acquired in connection with its agency hereunder; and (c) to
distribute to each Lender copies of all notices, financial statements and other
materials delivered by the Company or any Borrowing Subsidiary pursuant to this
Agreement as received by CBNA. Notwithstanding any provision to the contrary
elsewhere in this Agreement, neither Administrative Agent shall have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against either
Administrative Agent.
Notwithstanding the foregoing, JPMCB shall have no duties under the Loan
Documents in its capacity as Administrative Agent and none of the Documentation
Agents, Syndication Agent, Joint Lead Arrangers or Bookrunners listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as an
agent or a Lender.
Neither Administrative Agent nor any of their respective affiliates nor any of
their or their respective affiliates’ directors, officers, employees, agents,
advisors or attorneys-in-fact shall be liable for any action taken or omitted to
be taken by any of them except for its or his or her own gross negligence or
willful misconduct (as determined by a final and nonappealable decision of a
court of competent jurisdiction), or be responsible for any statement, warranty
or representation herein or in any document delivered in connection herewith or
the contents of any document delivered in connection herewith, or be required to
ascertain or to make any inquiry concerning the performance or observance by the
Company or any Borrowing Subsidiary of any of the terms, conditions, covenants
or agreements contained in this Agreement. The Administrative Agents shall not
be responsible to the Lenders for the due execution, genuineness, validity,
enforceability or effectiveness of this Agreement or other instruments or
agreements or for the failure of the Company or any Borrowing Subsidiary to
perform its obligations under this Agreement. The Administrative Agents may deem
and treat the Lender which makes any Loan as the holder of the indebtedness
resulting therefrom for all purposes hereof until it shall have received notice
from such Lender, given as provided herein, of the




--------------------------------------------------------------------------------

54


transfer thereof. The Administrative Agents shall in all cases be fully
protected in acting, or refraining from acting, in accordance with written
instructions signed by the Required Lenders and, except as otherwise
specifically provided herein, such instructions and any action or inaction
pursuant thereto shall be binding on all the Lenders. The Administrative Agents
shall be fully justified in failing or refusing to take any action under this
Agreement or any other Loan Document unless they shall first receive such advice
or concurrence of the Required Lenders (or, if so specified by this Agreement,
all Lenders) as they deem appropriate or they shall first be indemnified to
their satisfaction by the Lenders against any and all liability and expense that
may be incurred by them by reason of taking or continuing to take any such
action. The Administrative Agents shall, in the absence of knowledge to the
contrary, be entitled to rely on any instrument or document believed by it in
good faith to be genuine and correct and to have been signed or sent by the
proper Person or Persons. Neither Administrative Agent nor any of their
respective directors, officers, employees or agents shall have any
responsibility to the Company or any Borrowing Subsidiary on account of the
failure of or delay in performance or breach by any Lender of any of its
obligations hereunder or to any Lender on account of the failure of or delay in
performance or breach by any other Lender or the Company of any of their
respective obligations hereunder or in connection herewith. The Administrative
Agents may execute any and all duties hereunder by or through their Affiliates,
agents, attorneys-in-fact or employees and shall be entitled to rely upon the
advice of legal counsel selected by them (including counsel to the Company),
independent accountants and other experts selected by them with respect to all
matters arising hereunder and shall not be liable for any action taken or
suffered in good faith by them in accordance with the advice of such counsel.
The Lenders hereby acknowledge that the Administrative Agents shall be under no
duty to take any discretionary action permitted to be taken by them pursuant to
the provisions of this Agreement unless they shall be requested in writing to do
so by the Required Lenders.
The Administrative Agents shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default unless the Administrative Agents
have received notice from a Lender or the Company referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agents receive such a
notice, the Administrative Agents shall give notice thereof to the Lenders. The
Administrative Agents shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders); provided that unless and until the
Administrative Agents shall have received such directions, the Administrative
Agents may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders.
Subject, in the case of a resignation of both Administrative Agents, to the
appointment and acceptance of a successor Administrative Agent as provided
below, either Administrative Agent may resign at any time by notifying the
Lenders and the Company. Upon any such resignation of both Administrative
Agents, the Required Lenders shall have the right to appoint a successor
Administrative Agent acceptable to the Company. If no successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agents give notice of their
resignation, then the retiring Administrative Agents may, on behalf of the
Lenders, appoint a successor Administrative Agent




--------------------------------------------------------------------------------

55


which shall be a bank with an office in New York, New York, having a combined
capital and surplus of at least $500,000,000 or an Affiliate of any such bank.
Upon the acceptance of any appointment as Administrative Agent hereunder by a
successor bank, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agents and
the retiring Administrative Agents shall be discharged from their duties and
obligations hereunder. If only one of the Administrative Agents shall resign,
the other Administrative Agent shall become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. After any Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 8.5 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Administrative Agent.
With respect to the Loans made by them hereunder, each Administrative Agent in
its individual capacity and not as Administrative Agent shall have the same
rights and powers as any other Lender and may exercise the same as though it
were not an Administrative Agent, and such Administrative Agent and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Company or any Subsidiary or other Affiliate thereof
as if it were not an Administrative Agent.
Each Lender agrees (i) to reimburse the Administrative Agents, on demand, in the
amount of its Applicable Percentage of any expenses incurred for the benefit of
the Lenders by the Administrative Agents, including counsel fees and
compensation of agents and employees paid for services rendered on behalf of the
Lenders, which shall not have been reimbursed by the Company and (ii) to
indemnify and hold harmless the Administrative Agents and any of their
respective directors, officers, employees or agents, on demand, in the amount of
such pro rata share, from and against any and all liabilities, taxes,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by or asserted against either of them in its capacity as an
Administrative Agent in any way relating to or arising out of this Agreement or
any action taken or omitted by either of them under this Agreement to the extent
the same shall not have been reimbursed by the Company; provided that no Lender
shall be liable to any Administrative Agent for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the gross negligence or willful
misconduct of such Administrative Agent or any of its directors, officers,
employees or agents as determined by a final and nonappealable decision of a
court of competent jurisdiction.
Each Lender acknowledges that it has, independently and without reliance upon
any Administrative Agent or any other Lender or any of their respective
affiliates or their or their respective affiliates’ directors, officers,
employees, advisors or attorneys-in-fact and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon any Administrative Agent or any
other Lender or any of their respective affiliates or their or their respective
affiliates’ directors, officers, employees, advisors or attorneys-in-fact and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement or any related agreement or any document
furnished hereunder or thereunder. Except for notices, reports and other
documents expressly required to be furnished to




--------------------------------------------------------------------------------

56


the Lenders by the Administrative Agents hereunder, the Administrative Agents
shall not have any duty or responsibility to provide any Lender with any credit
or other information concerning the business, operations, property, condition
(financial or otherwise), prospects or creditworthiness of the Company or any
Borrowing Subsidiary or any affiliate of the Company or any Borrowing Subsidiary
that may come into the possession of the Administrative Agents or any of its
officers, directors, employees, agents, advisors, attorneys in fact or
affiliates.
ARTICLE VIII
Miscellaneous
SECTION 8.1.  Notices.
(a) Subject to the last paragraph of Section 5.3, notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed or sent by telecopy or electronic
transmission, as applicable, as follows:
(i)  if to the Company, to Bristol-Myers Squibb Company, Route 206 & Province
Line Road, Princeton, New Jersey 08543, Attention of the Treasurer (email:
jeffrey.galik@bms.com or any successor email address) and Bristol-Myers Squibb
Company, 345 Park Avenue, New York, New York 10154, Attention of the General
Counsel (email: sandra.leung@bms.com or any successor email address);
(ii)  if to CBNA, (1) for notices concerning operational matters, to Citibank,
N.A. c/o Citibank Delaware, 1615 Brett Road, OPS 3, New Castle, DE 19720,
Attention of Chris Delduca (Telecopy No. (212) 994-0961; email:
Christopher.delduca@citi.com or any successor email address) or (2) for notices
concerning credit matters, to Citibank, N.A., 388 Greenwich Street, New York,
New York 10013, Attention of Pamela Kowalski (Telecopy No. (646) 291-1803;
email: pamela.kowalski@citi.com or any successor email address);
(iii)  if to a Lender, to it at its address (or telecopy number or electronic
mail address) set forth in Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto; and
(iv)  if to any Borrowing Subsidiary, to it at the addresses (or email
addresses) set forth above for the Company. Each Borrowing Subsidiary hereby
irrevocably appoints the Company as its agent for the purpose of giving on its
behalf any notice and taking any other action provided for in this Agreement and
hereby agrees that it shall be bound by any such notice or action given or taken
by the Company hereunder irrespective of whether or not any such notice shall
have in fact been authorized by such Borrowing Subsidiary and irrespective of
whether or not the agency provided for herein shall have theretofore been
terminated.
All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if




--------------------------------------------------------------------------------

57


delivered by hand or overnight courier service or sent by telecopy or electronic
transmission, as applicable, to such party as provided in this Section or in
accordance with the latest unrevoked direction from such party given in
accordance with this Section.
(b) So long as CBNA, JPMCB or any of their respective Affiliates is an
Administrative Agent, materials required to be delivered pursuant to Section 5.3
may be delivered to CBNA in an electronic medium in a format reasonably
acceptable to the Administrative Agents by e-mail at
oploanswebadmin@citigroup.com; provided, however, that if the Borrower also
delivers such materials in paper format to the Administrative Agent, such paper
materials shall be deemed the materials delivered pursuant to Section 5.3 for
all purposes. The Company agrees that, except as directed otherwise by the
Company, the Administrative Agents may make such materials (collectively, the
“Communications”) available to the Lenders by posting such notices on Intralinks
or a substantially similar electronic system (the “Platform”), subject to the
implementation of confidentiality agreements and procedures reasonably
acceptable to the Company. The Company acknowledges that (i) the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the
Administrative Agents nor any of their Affiliates warrants the accuracy,
adequacy or completeness of the Communications or the Platform and each
expressly disclaims liability for errors or omissions in the Communications or
the Platform. No warranty of any kind, express, implied or statutory, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects, is made by the Company, either Administrative Agent or any of
their Affiliates in connection with the Platform. Nothing in this Section 8.1(b)
shall limit the obligations of the Administrative Agents and the Lenders under
Section 8.18.
(c) Each Lender agrees that once any Communications or any other written
information, documents, instruments and other material relating to the Company,
any of its Subsidiaries or any other materials or matters relating to this
Agreement or any of the transactions contemplated hereby (collectively, with
Communications, the “Materials”) have been posted to the Platform such posting
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement. Each Lender agrees (i)
to notify CBNA in writing of such Lender's e-mail address to which the Materials
may be sent by electronic transmission (including by electronic communication)
on or before the date such Lender becomes a party to this Agreement (and from
time to time thereafter to ensure that CBNA has on record an effective e-mail
address for such Lender), (ii) that any Materials may be sent to such e-mail
address and (iii) the Company shall be responsible only for the Communications
and shall not have any liability (unless otherwise agreed in writing by the
Company) for any other Materials made available to the Lenders and shall not
have any liability for any errors or omissions in the Communications other than
errors or omissions in the materials delivered to the Administrative Agents by
the Company.
SECTION 8.2.  Survival of Agreement. All covenants, agreements, representations
and warranties made by the Company herein and in the certificates or other
instruments prepared or delivered in connection with or pursuant to this
Agreement shall be considered to have been relied upon by the Lenders and shall
survive the making by the Lenders of the Loans regardless of any investigation
made by the Lenders or on their behalf, and shall




--------------------------------------------------------------------------------

58


continue in full force and effect as long as the principal of or any accrued
interest on any Loan or any fee or any other amount payable under this Agreement
is outstanding and unpaid or the Commitments have not been terminated.
SECTION 8.3.  Binding Effect. This Agreement shall become effective when it
shall have been executed by the Company and the Administrative Agents and when
the Administrative Agents shall have received copies hereof (telecopied or
otherwise) which, when taken together, bear the signature of each Lender, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns, except that neither the Company nor
any Borrowing Subsidiary shall have the right to assign any rights hereunder or
any interest herein without the prior consent of all the Lenders.
SECTION 8.4.  Successors and Assigns. (a) Whenever in this Agreement any of the
parties is referred to, such reference shall be deemed to include the successors
and assigns of such party; and all covenants, promises and agreements by or on
behalf of any party that are contained in this Agreement shall bind and inure to
the benefit of its successors and assigns.
(b)   Each Lender may assign to one or more assignees all or a portion of its
interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it); provided,
however, that, except in the case of an assignment to another Lender or an
Affiliate of a Lender, (i) each of the Company (so long as no Event of Default
shall have occurred and be continuing with respect to the Company under clause
(g) or (h) of Article VI of this Agreement) and CBNA must give its prior written
consent to such assignment (which consent shall not be unreasonably withheld or
delayed) and (ii) the amount of the Commitment of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to CBNA) shall not be less than
$10,000,000 unless (x) it shall be the entire amount of such Lender’s Commitment
or (y) the Borrower and CBNA shall otherwise agree. The parties to each
assignment shall execute and deliver to CBNA an Assignment and Assumption, and a
processing and recordation fee of $3,500. Upon assumption and recording pursuant
to paragraph (e) of this Section, from and after the effective date specified in
each Assignment and Assumption, which effective date shall be at least five
Business Days (or such shorter period agreed by the Borrower and CBNA) after the
execution thereof, (X) the assignee thereunder shall be a party hereto and, to
the extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement and (Y) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto (but shall continue to be entitled
to the benefits of Sections 2.14, 2.15, 2.16 and 8.5, as well as to any interest
or fees accrued for its account hereunder and not yet paid)). Notwithstanding
the foregoing (i) any Lender assigning its rights and obligations under this
Agreement may retain any Competitive Loans made by it outstanding at such time,
and in such case shall retain its rights hereunder in respect of any Loans so
retained until such Loans have been repaid in full in accordance with this
Agreement and (ii) no assignments or participations shall be made to any
Borrower or any of such Borrower’s Affiliates or Subsidiaries.




--------------------------------------------------------------------------------

59


(c)   By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any lien, encumbrance or other
adverse claim; (ii) except as set forth in (i) above, such assigning Lender
makes no representation or warranty and assumes no responsibility with respect
to any statements, warranties or representations made in or in connection with
this Agreement or any other Loan Document or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto or
the financial condition of the Company or the performance or observance by the
Company of any obligations under this Agreement, any other Loan Document or any
other instrument or document furnished pursuant hereto; (iii) such assignee
represents and warrants that (1) it has full power and authority, and has taken
all action necessary, to execute and deliver such Assignment and Assumption and
to consummate the transactions contemplated hereby and to become a Lender under
this Agreement, (2) it satisfies the requirements, if any, specified in this
Agreement that are required to be satisfied by it in order to acquire the
assigned interest and become a Lender, (3) from and after the effective date of
such Assignment and Assumption, it shall be bound by the provisions of this
Agreement as a Lender hereunder and, to the extent of the assigned interest,
shall have the obligations of a Lender hereunder, (4) it has received a copy of
this Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.3, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption and to purchase the assigned interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Agents or any other Lender and (5) if it is a Non-U.S. Lender,
attached to such Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of this Agreement, duly completed and
executed by the assignee; (iv) such assignee agrees that (1) it will,
independently and without reliance on the Agents, the assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (2) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender; and (v) such assignee appoints and
authorizes the Administrative Agents to take such action as agent on its behalf
and to exercise such powers under this Agreement as are delegated to the
Administrative Agents by the terms hereof, together with such powers as are
reasonably incidental thereto.
(d)   CBNA shall maintain at one of its offices in the City of New York a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and the principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time and any promissory notes evidencing such Loans
(the “Register”). The entries in the Register shall be conclusive in the absence
of manifest error and the Company, the other Borrowers, the Administrative
Agents and the Lenders may treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement. No assignment or transfer of any Loan (or portion thereof) or
any Note evidencing such Loan shall be effected unless and




--------------------------------------------------------------------------------

60


until it has been recorded in the Register as provided in this subsection
8.4(d). Notwithstanding any other provision of this Agreement, any assignment or
transfer of all or part of a promissory note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the promissory
note (and each promissory note shall expressly so provide), accompanied by a
duly executed Assignment and Assumption, and thereupon one or more new
promissory notes in the same aggregate principal amount shall be issued to the
designated Assignee and the old promissory notes shall be returned by CBNA to
the Borrower marked “cancelled”. The Register shall be available for inspection
by each party hereto, at any reasonable time and from time to time upon
reasonable prior notice.
(e)   Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee together with an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above and, if required, the written consent of the Company to
such assignment, CBNA shall (i) accept such Assignment and Assumption and
(ii) record the information contained therein in the Register.
(f)   Each Lender may sell participations at any time, without the consent of
the Company or the Administrative Agents, to one or more banks or other entities
in all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided, however, that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto or thereto for the performance of such obligations, (iii) each
participating bank or other entity shall be entitled to the benefit of the cost
protection provisions contained in Sections 2.14, 2.15 and 2.16 to the same
extent as if it was the selling Lender (and limited to the amount that could
have been claimed by the selling Lender had it continued to hold the interest of
such participating bank or other entity, it being further agreed that the
selling Lender will not be permitted to make claims against the Company under
Section 2.14(b) for costs or reductions resulting from the sale of a
participation), except that all claims made pursuant to such Sections shall be
made through such selling Lender, and (iv) the Company, the Administrative
Agents and the other Lenders shall continue to deal solely and directly with
such selling Lender in connection with such Lender’s rights and obligations
under this Agreement, and such Lender shall retain the sole right to enforce the
obligations of the Company relating to the Loans and to approve any amendment,
modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any commitment fees payable
hereunder or thereunder or the amount of principal of or the rate at which
interest is payable on the Loans, extending the final scheduled maturity of the
Loans or any date scheduled for the payment of interest on the Loans, or
increasing the Commitments, to the extent such Lender’s consent would be
required with respect thereto under Section 8.7(b)). Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Company,
maintain a register on which it enters the name and address of each participant
and the principal amounts (and stated interest) of each participant's interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a participant's interest in any
Commitments, Loans, or its other obligations under any Loan Document) except to
the extent that such disclosure is necessary to




--------------------------------------------------------------------------------

61


establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations. The entries
in the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.
(g)   Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this Section,
disclose to the assignee or participant or proposed assignee or participant any
information relating to the Company furnished to such Lender; provided that,
prior to any such disclosure, each such assignee or participant or proposed
assignee or participant shall be subject to the same confidentiality agreement
as are the Lenders.
(h)   The Company and any Borrowing Subsidiary shall not assign or delegate any
rights and duties hereunder without the prior written consent of all Lenders.
(i)   Any Lender may at any time pledge or otherwise assign all or any portion
of its rights under this Agreement to a Federal Reserve Bank or other central
banking authority; provided that no such pledge shall release any Lender from
its obligations hereunder. In order to facilitate such an assignment to a
Federal Reserve Bank or other central banking authority, the Company shall, at
the request of the assigning Lender, duly execute and deliver to the assigning
Lender a promissory note or notes evidencing the Loans made by the assigning
Lender hereunder.
SECTION 8.5.  Expenses; Indemnity. (a) The Company agrees to pay promptly
following written demand (including documentation reasonably supporting such
request) all reasonable out-of-pocket expenses incurred by each Agent (and its
Affiliates acting as lead arranger and bookrunner in respect of this Agreement)
in connection with entering into this Agreement, the syndication of the
Commitments and the preparation, execution, delivery and administration of the
Loan Documents or in connection with any amendments, modifications or waivers of
the provisions hereof or thereof (including the reasonable fees, disbursements
and other charges of a single counsel for such Persons as a whole), or incurred
by the Administrative Agents or any Lender in connection with the enforcement of
their rights in connection with this Agreement or in connection with the Loans
made hereunder or thereunder, including the reasonable fees and disbursements of
counsel for the Administrative Agents and, in the case of enforcement, each
Lender.
(b) The Company agrees to indemnify each Administrative Agent, the Syndication
Agent, each Documentation Agent and each Lender, each of their Affiliates and
the directors, officers, employees, advisors and agents of the foregoing, in
each case, involved with or having responsibility for this Agreement (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
reasonable out-of-pocket expenses, including reasonable counsel fees and
expenses of one counsel to such Indemnitees taken as a whole, and in the case of
a conflict of interest, one additional counsel to each group of affected
Indemnitees taken as a whole (to the extent necessary with respect to such
groups) (and, if necessary, one local counsel in any jurisdiction), incurred by
or asserted against any Indemnitee arising out of (i) the consummation of the
transactions contemplated by this Agreement, (ii) the use of the proceeds of the
Loans or




--------------------------------------------------------------------------------

62


(iii) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto; provided that
(A) such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee,
(B) such indemnity shall not apply to losses, claims, damages, liabilities or
related expenses that result from disputes solely between Indemnitees (other
than disputes involving claims against any Person in its capacity as, or
fulfilling its role as, an arranger or Agent or agent or similar role in respect
of this Agreement) or (C) resulting from material breaches of the Loan Documents
by the applicable Indemnitee. The Company shall not be liable for any settlement
of any actions or proceedings in respect of this Agreement effected without the
Company’s written consent (which consent shall not be unreasonably withheld,
delayed or conditioned), but if settled with the Company’s written consent, the
Company agrees to indemnify and hold harmless each Indemnitee from and against
any and all losses, claims, damages, liabilities and expenses by reason of such
settlement in accordance with this paragraph.
(c) Neither an Indemnitee nor the Company shall be liable to the Company or any
Indemnitee in connection with its activities related to the Loan Documents or in
connection with any suit, action or proceeding (x) for any damages arising from
the use by unauthorized Persons of information or materials sent through
electronic, telecommunications or other information transmission systems that
are intercepted by such persons (except to the extent arising from the bad
faith, willful misconduct or gross negligence of such Indemnitee or the Company,
as applicable) or (y) for any special, indirect, consequential or punitive
damages; provided this clause (y) shall not affect or limit the Company’s
indemnity obligations set forth in paragraph (b) above. In the case of any
claim, litigation, investigation or proceeding to which the indemnity in this
Section 8.5 applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by the Company or its equity
holders or creditors or any Indemnitee, subject to the limitations and
exclusions set forth in this paragraph and paragraph (b) above.  
(d) The provisions of this Section shall remain operative and in full force and
effect regardless of the expiration of the term of this Agreement, the
consummation of the transactions contemplated hereby, the repayment of any of
the Loans, the invalidity or unenforceability of any term or provision of this
Agreement or any investigation made by or on behalf of any Administrative Agent,
the Syndication Agent or any Lender. All amounts due under this Section shall be
payable on written demand therefor.
SECTION 8.6.  Applicable Law. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
SECTION 8.7.  Waivers; Amendment. (a) No failure or delay of any Administrative
Agent or any Lender in exercising any power or right hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agents and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies which they would otherwise have. No waiver of any provision of this




--------------------------------------------------------------------------------

63


Agreement or consent to any departure therefrom shall in any event be effective
unless the same shall be permitted by paragraph (b) below, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. No notice or demand on the Company or any Subsidiary in any
case shall entitle such party to any other or further notice or demand in
similar or other circumstances.
(b)   Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Company and the Required Lenders; provided, however, that no such
agreement shall (i) decrease the principal amount of, or extend the maturity of
or any scheduled principal payment date or date for the payment of any interest
on any Loan, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan (other than as a result of a waiver of
default interest imposed pursuant to Section 2.12(d)), or amend or modify
Section 8.16, without the prior written consent of each Lender directly
adversely affected thereby, (ii) increase the Commitment, or decrease the
commitment fees of any Lender without the prior written consent of such Lender
or (iii) amend or modify the provisions of Section 8.4(h) or this Section or the
definition of the “Required Lenders”, without the prior written consent of each
Lender; provided further, however, that no such agreement shall amend, modify or
otherwise affect the rights or duties of any Administrative Agent hereunder
without the prior written consent of such Administrative Agent. Each Lender
shall be bound by any waiver, amendment or modification authorized by this
Section and any consent by any Lender pursuant to this Section shall bind any
assignee of its rights and interests hereunder. Further, notwithstanding
anything to the contrary contained herein, if the Administrative Agents and the
Company shall have jointly identified an obvious error or any error or omission
of a technical or immaterial nature in any provision of the Loan Documents, then
the Administrative Agents and the Company shall be permitted to amend such
provision and such amendment shall become effective without any further action
or consent of any other party to any Loan Document.
SECTION 8.8.  Entire Agreement. This Agreement constitutes the entire contract
among the parties relative to the subject matter hereof. Any previous agreement
among the parties with respect to the subject matter hereof is superseded by
this Agreement. Nothing in this Agreement, expressed or implied, is intended to
confer upon any party other than the parties hereto any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
SECTION 8.9.  Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby. The parties shall endeavor in good-faith negotiations to replace the
invalid, illegal or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.
SECTION 8.10.  Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute but one contract, and shall become effective as
provided in Section 8.3.
SECTION 8.11.  Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and




--------------------------------------------------------------------------------

64


are not to affect the construction of, or to be taken into consideration in
interpreting, this Agreement.
SECTION 8.12.  Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender, or any Affiliate
thereof, to or for the credit or obligations of the Company and the applicable
Borrowing Subsidiary now or hereafter existing under this Agreement held by such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement and although such obligations may be unmatured. Each Lender
agrees promptly to notify the Company after such setoff and application made by
such Lender, but the failure to give such notice shall not affect the validity
of such setoff and application. The rights of each Lender under this Section are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which such Lender may have.
SECTION 8.13.  Jurisdiction; Consent to Service of Process. (a) Each of the
Company, each Borrowing Subsidiary and each Credit Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in the Borough of Manhattan in New York City, and any
appellate court from any thereof, in any suit, action or proceeding arising out
of or relating to this Agreement and the Loan Documents, or for recognition or
enforcement of any judgment in respect thereof, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.
(b)   Each of the parties hereto hereby irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or thereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement and the Loan Documents
in any New York State or Federal court referred to in Section 8.13(a) and agrees
that any such suit, action or proceeding may be brought in such court. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(c)   Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 8.1(a). Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
SECTION 8.14.  Waiver of Jury Trial. Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of, under
or in connection with this Agreement or any other Loan Document. Each party
hereto (a) certifies that no representative, agent or attorney of any other
party has represented, expressly or otherwise, that such other party would




--------------------------------------------------------------------------------

65


not, in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and other parties hereto have been induced to enter
into this Agreement by, among other things, the mutual waivers and certification
in this Section.
SECTION 8.15.  Conversion of Currencies.  (a) If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures in the relevant jurisdiction
the first currency could be purchased with such other currency on the Business
Day immediately preceding the day on which final judgment is given.
(b) The obligations of each Borrower in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, such Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss. The obligations of the Borrowers
contained in this Section 8.15 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.
SECTION 8.16.  Guaranty.  In order to induce the Lenders to make Loans to the
applicable Borrowing Subsidiaries, the Company hereby unconditionally guarantees
the Borrowing Subsidiary Obligations of all the Borrowing Subsidiaries. The
Company further agrees that the Borrowing Subsidiary Obligations may be extended
and renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its agreement hereunder notwithstanding any
extension or renewal of any Borrowing Subsidiary Obligation.
The Company waives promptness, diligence, presentment to, demand of payment from
and protest to the Borrowing Subsidiaries of any Borrowing Subsidiary
Obligations, and also waives notice of acceptance of its obligations and notice
of protest for nonpayment. The obligations of the Company hereunder shall be
absolute and unconditional and not be affected by (a) the failure of any Lender
or the Administrative Agents to assert any claim or demand or to enforce any
right or remedy against the Borrowing Subsidiaries under the provisions of this
Agreement or any of the other Loan Documents or otherwise; (b) any rescission,
waiver, amendment or modification of any of the terms or provisions of this
Agreement, any other Loan Documents or any other agreement; (c) the failure of
any Lender to exercise any right or remedy against any Borrowing Subsidiaries;
(d) the invalidity or unenforceability of any Loan Document; (e) any change in
the corporate existence or structure of any Borrowing Subsidiary; (f) any claims
or rights of set off that may be claimed by the Company; (g) any law,
regulation, decree or order of any jurisdiction or any event affecting any term
of any Borrowing Subsidiary Obligation; or (h) any other circumstance which
might otherwise constitute a defense available to or discharge of the Borrower
or a guarantor (other than payment).




--------------------------------------------------------------------------------

66


The Company further agrees that its agreement hereunder constitutes a promise of
payment when due and not of collection, and waives any right to require that any
resort be had by any Lender to any balance of any deposit account or credit on
the books of any Lender in favor of any Borrowing Subsidiary or any other
Person.
The obligations of the Company hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Borrowing
Subsidiary Obligations or otherwise. Without limiting the generality of the
foregoing, the obligations of the Company hereunder shall not be discharged or
impaired or otherwise affected by the failure of the Administrative Agents or
any Lender to assert any claim or demand or to enforce any remedy under this
Agreement or under any other Loan Document or any other agreement, by any waiver
or modification in respect of any thereof, by any default, failure or delay,
willful or otherwise, in the performance of the Borrowing Subsidiary
Obligations, or by any other act or omission which may or might in any manner or
to any extent vary the risk of the Company or otherwise operate as a discharge
of the Company as a matter of law or equity.
The Company further agrees that its obligations hereunder shall continue to be
effective or be reinstated, as the case may be, if at any time payment, or any
part thereof, of principal of or interest on any Borrowing Subsidiary Obligation
is rescinded or must otherwise be restored by the Administrative Agents or any
Lender upon the bankruptcy or reorganization of any of the Borrowing
Subsidiaries or otherwise.
In furtherance of the foregoing and not in limitation of any other right which
the Administrative Agents or any Lender may have at law or in equity against the
Company by virtue hereof, upon the failure of any Borrowing Subsidiary to pay
any Borrowing Subsidiary Obligation when and as the same shall become due,
whether at maturity, by acceleration, after notice of prepayment or otherwise,
the Company hereby promises to and will, upon receipt of written demand by CBNA,
forthwith pay, or cause to be paid, in cash the amount of such unpaid Borrowing
Subsidiary Obligation. In the event that, by reason of the bankruptcy of any
Borrowing Subsidiary, (i) acceleration of Loans made to such Borrowing
Subsidiary is prevented and (ii) the Company shall not have prepaid the
outstanding Loans and other amounts due hereunder owed by such Borrowing
Subsidiary, the Company will forthwith purchase such Loans at a price equal to
the principal amount thereof plus accrued interest thereon and any other amounts
due hereunder with respect thereto. The Company further agrees that if payment
in respect of any Borrowing Subsidiary Obligation shall be due in a currency
other than Dollars and/or at a place of payment other than New York and if, by
reason of any Change in Law, disruption of currency or foreign exchange markets,
war or civil disturbance or similar event, payment of such Borrowing Subsidiary
Obligation in such currency or such place of payment shall be impossible or, in
the judgment of any applicable Lender, not consistent with the protection of its
rights or interests, then, at the election of any applicable Lender, the Company
shall make payment of such Borrowing Subsidiary Obligation in Dollars (based
upon the applicable Exchange Rate in effect on the date of payment) and/or in
New York, and shall indemnify such Lender against any losses or expenses that it
shall sustain as a result of such alternative payment.




--------------------------------------------------------------------------------

67


Upon payment by the Company of any Borrowing Subsidiary Obligations, each Lender
shall, in a reasonable manner, assign the amount of the Borrowing Subsidiary
Obligations owed to it and paid by the Company pursuant to this guarantee to the
Company, such assignment to be pro tanto to the extent to which the Borrowing
Subsidiary Obligations in question were discharged by the Company, or make such
disposition thereof as the Company shall direct (all without recourse to any
Lender and without any representation or warranty by any Lender except with
respect to the amount of the Borrowing Subsidiary Obligations so assigned).
Upon payment by the Company of any sums as provided above, all rights of the
Company against any Borrowing Subsidiary arising as a result thereof by way of
right of subrogation or otherwise shall in all respects be subordinated and
junior in right of payment to the prior indefeasible payment in full of all the
Borrowing Subsidiary Obligations to the Lenders.
SECTION 8.17.  European Monetary Union. If, as a result of any nation’s becoming
a member of the European monetary union, (a) any currency ceases to be lawful
currency of the nation issuing the same and is replaced by the Euro, then any
amount payable hereunder by any party hereto in such currency shall instead be
payable in Euros and the amount so payable shall be determined by translating
the amount payable in such currency to Euros at the exchange rate recognized by
the European Central Bank for the purpose of such nation’s becoming a member of
the European monetary union, or (b) any currency and the Euro are at the same
time recognized by the central bank or comparable authority of the nation
issuing such currency as lawful currency of such nation, then (i) any Loan made
at such time shall be made in Euros and (ii) any other amount payable by any
party hereto in such currency shall be payable in such currency or in Euros (in
an amount determined as set forth in clause (a)), at the election of the
obligor. Prior to the occurrence of the event or events described in clause (a)
or (b) of the preceding sentence, each amount payable hereunder in any currency
will continue to be payable only in that currency.
SECTION 8.18.  Confidentiality. Each of the Agents and the Lenders expressly
agree, for the benefit of the Company and the Subsidiaries, to keep
confidential, and not to publish, disclose or otherwise divulge, information,
including material nonpublic information within the meaning of Regulation FD
promulgated by the SEC (“Regulation FD”), regarding the Company or the
Subsidiaries or their respective businesses received from the Company or its
Subsidiaries or from another Person on their behalf except that the Agents and
Lenders shall be permitted to disclose such confidential information (a) to
their respective Affiliates and their respective Affiliates’ respective
directors, officers, employees and agents, including accountants, legal counsel
and other advisors involved with the Agreement on a need-to-know basis (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such information and instructed to keep such
information confidential), (b) to the extent requested by any regulatory or
self-regulatory authority, (c) to the extent required by applicable laws or
regulations or by any subpoena or similar legal process, (d) to any other party
to this Agreement, (e) in connection with the exercise of any remedies hereunder
or any suit, action or proceeding relating to this Agreement or, the enforcement
of rights hereunder or the administration of the Loans, (f) subject to an
express agreement for the benefit of the Company and the Subsidiaries and
reasonably acceptable to the Company and the Subsidiaries containing provisions
substantially the same as those of this Section, (i) to any assignee of or
participant in,




--------------------------------------------------------------------------------

68


or any prospective assignee of or participant in, any of its rights or
obligations under this Agreement, or (ii) to any rating agency when required by
it, (g) with the written consent of the Company or the Subsidiaries, as
applicable, or (h) to the extent such information (1) becomes publicly available
other than as a result of a breach of this Section or (2) becomes available to
any Agent or any Lender on a non-confidential basis from a source other than the
Company or the Subsidiaries not in breach of a confidentiality obligation owed
to the Company or a Subsidiary (and in the case of this clause (2) the affected
party receiving such information does not have actual knowledge that such
disclosure is in breach of a confidentiality obligation owed to the Company or a
Subsidiary). Any Person required to maintain the confidentiality of information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as is customarily exercised by
lenders consisting of commercial banks. With respect to disclosures pursuant to
clauses (b) and (c) of this Section (other than with respect to any audit or
examination conducted in the ordinary course of business by bank accountants or
bank examiners or supervisors), unless prohibited by law or applicable court
order, each Lender and each Administrative Agent shall notify the Company of any
request made to it by any governmental agency or representative thereof or other
Person for disclosure of such confidential information after receipt of such
request, and if permissible, before disclosure of such confidential information.
It is understood and agreed that the Company, the Subsidiaries and their
respective Affiliates may rely upon this Section 8.18 for any purpose, including
without limitation to comply with Regulation FD.
SECTION 8.19.  USA PATRIOT Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it may be required to
obtain, verify and record information that identifies the Borrowers, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify the Borrowers in accordance with the
Patriot Act. Each Borrower shall provide, to the extent commercially reasonable,
such information as is reasonably requested by the Administrative Agent or a
Lender to comply with the Patriot Act.
SECTION 8.20.  No Fiduciary Duty.. Each Agent, each Lender and their Affiliates
(collectively, solely for purposes of this Section, the “Lenders”) may have
economic interests that conflict with those of the Borrowers, their stockholders
and/or their Affiliates. Each Borrower agrees that nothing in the Loan Documents
will be deemed to create an advisory, fiduciary or agency relationship or
fiduciary duty between any Lender, on the one hand, and such Borrower, its
stockholders or its Affiliates, on the other. The Borrowers acknowledge and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrowers,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Borrower, its stockholders or its Affiliates with respect to the
transactions contemplated hereby (or the exercise of rights or remedies with
respect thereto) or the process leading thereto (irrespective of whether any
Lender has advised, is currently advising or will advise any Borrower, its
stockholders or its Affiliates on other matters) and (y) each Lender is acting
solely as principal and not as the agent or fiduciary of any Borrower, its




--------------------------------------------------------------------------------

69


management, stockholders, creditors or any other Person with respect to the
transactions contemplated hereby. Each Borrower acknowledges that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto.
SECTION 8.21.  Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.










--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
BRISTOL-MYERS SQUIBB COMPANY
By: ___________________________________
Name: Jeffrey Galik
Title: Senior Vice President and Treasurer



















































Bristol-Myers Squibb Credit Agreement September 2011








509265-0563-15441-Active.21671278.2        
Bristol-Myers Squibb Credit Agreement September 2011

--------------------------------------------------------------------------------


 


JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender
By: ___________________________________
Name: Vanessa Chiu
Title: Executive Director









































































Bristol-Myers Squibb Credit Agreement September 2011






509265-0563-15441-Active.21671278.2        
Bristol-Myers Squibb Credit Agreement September 2011

--------------------------------------------------------------------------------


 


BANK OF AMERICA, N.A., as Syndication Agent and as a Lender
By:___________________________________
Name: Robert LaPorte
Title: Vice President


 

































































Bristol-Myers Squibb Credit Agreement September 2011






509265-0563-15441-Active.21671278.2        
Bristol-Myers Squibb Credit Agreement September 2011

--------------------------------------------------------------------------------


 




BNP PARIBAS, as Documentation Agent and as a Lender
By:___________________________________
Name: Renaud-Franck Falce
Title: Managing Director


 
By:___________________________________
Name: Scott Tricarico
Title: Vice President


 



















































Bristol-Myers Squibb Credit Agreement September 2011










Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




CITIBANK, N.A., as Administrative Agent and Advance Agent and as a Lender
By:___________________________________
Name: Maureen P. Maroney
Title: Authorized Signatory


 

































































Bristol-Myers Squibb Credit Agreement September 2011




Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




THE ROYAL BANK OF SCOTLAND PLC, as Documentation Agent and as a Lender
By:___________________________________
Name: William McGinty
Title: Director



































































Bristol-Myers Squibb Credit Agreement September 2011


Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




BARCLAYS BANK PLC, as a Lender
By:___________________________________
Name: Diane Rolfe
Title: Director




 







































































Bristol-Myers Squibb Credit Agreement September 2011




Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as a Lender
By:___________________________________
Name: Ari Bruger
Title: Vice President






 
By:___________________________________
Name: Michael Spaight
Title: Associate






 



















































Bristol-Myers Squibb Credit Agreement September 2011




Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender
By:___________________________________
Name: Ming K. Chu
Title: Vice President




By:___________________________________
Name: Virgina Cosenza
Title: Vice President































































Bristol-Myers Squibb Credit Agreement September 2011


Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




GOLDMAN SACHS BANK USA, as a Lender
By:___________________________________
Name: Mark Walton
Title: Authorized Signatory















































































Bristol-Myers Squibb Credit Agreement September 2011


Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




MORGAN STANLEY BANK N.A., as a Lender
By:___________________________________
Name: Sherrese Clark 
Title: Authorized Signatory









































































Bristol-Myers Squibb Credit Agreement September 2011


Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




UBS LOAN FINANCE LLC, as a Lender
By:___________________________________
Name: Mary E. Evans
Title: Associate Director






By:___________________________________
Name: Irja R. Otsa
Title: Associate Director































































Bristol-Myers Squibb Credit Agreement September 2011


Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




HSBC BANK USA N.A.,
as a Lender
By:___________________________________
Name: Thomas A. Foley
Title: Managing Director









































































Bristol-Myers Squibb Credit Agreement September 2011


Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




THE BANK OF TOKYO-MITSUBISHI, UFJ, LTD., as a Lender
By:___________________________________
Name: Tadashi Kobayahi
Title: Vice President











































































Bristol-Myers Squibb Credit Agreement September 2011


Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




WELLS FARGO BANK, N.A., as a Lender
By:___________________________________
Name: Monique Gasque
Title: Asst. Vice President













































































Bristol-Myers Squibb Credit Agreement September 2011


Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




Sovereign Bank, as a Lender
By:___________________________________
Name: Alister Moreno
Title: Global Banker



































































Bristol-Myers Squibb Credit Agreement September 2011




Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




THE BANK OF NEW YORK MELLON, as a Lender
By:___________________________________
Name: Clifford A. Mull
Title: First Vice President











































































Bristol-Myers Squibb Credit Agreement September 2011


Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------

 




THE NORTHERN TRUST COMPANY, as a Lender
By:___________________________________
Name: Peter J. Hallan
Title: Vice President









































































Bristol-Myers Squibb Credit Agreement September 2011






Bristol-Myers Squibb Credit Agreement September 2011



--------------------------------------------------------------------------------












Summary report:
Litéra® Change-Pro TDC 10.0.0.20 Document comparison done on 6/27/2017 6:52:24
PM
Style name: STB Option 1
Intelligent Table Comparison: Active
Original DMS: iw://STBDMS/Active/21671278/2
Modified DMS: iw://STBDMS/Active/21671278/8
Changes:
Add
181
Delete
161
Move From
5
Move To
5
Table Insert
0
Table Delete
0
Table moves to
0
Table moves from
0
Embedded Graphics (Visio, ChemDraw, Images etc.)
0
Embedded Excel
0
Format changes
0
Total Changes:
352










